--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.10


INTERCREDITOR AGREEMENT
 
Intercreditor Agreement (this “Agreement”), dated as of May 2, 2014, among BANK
OF AMERICA, N.A. (with its successors and assigns, and as more specifically
defined below, the “Revolving Lender”), GOLDMAN SACHS BANK USA, as
administrative agent and collateral agent (in such capacity, with its successors
and assigns, and as more specifically defined below, the “Term Loan
Administrative Agent”) for the benefit of the Term Loan Secured Parties (as
defined below), and each of the Loan Parties (as defined below) party hereto.
 
RECITALS
 
WHEREAS, Vertex Energy, Inc., a Nevada corporation (“Holdings”), and Vertex
Energy Operating, LLC, a Texas limited liability company (the “Company”, and
together with Holdings, the “Borrowers”), as borrowers, and the Revolving Lender
are parties to that certain Amended and Restated Credit Agreement dated as of
the date hereof (the “Existing Credit Agreement”), pursuant to which the
Revolving Lender has agreed to make loans and extend other financial
accommodations to the Borrowers, which loans and financial accommodations are
guaranteed by the other Loan Parties;
 
WHEREAS Holdings, the Company, the Term Loan Administrative Agent and certain
financial institutions and other entities are parties to that certain Credit and
Guaranty Agreement dated as of the date hereof (the “Existing Term Loan
Agreement”) pursuant to which such financial institutions and other entities
have agreed to make term loans to the Company on the date hereof, which term
loans are guaranteed by the other Loan Parties;
 
WHEREAS, each Loan Party has granted to the Revolving Lender Liens in the
Revolving Credit Collateral (as defined below) as security for payment and
performance of the Revolving Credit Obligations (as defined below); and
 
WHEREAS, each Loan Party has granted to the Term Loan Administrative Agent for
the benefit of the Term Loan Secured Parties Liens in the Term Loan Collateral
(as defined below) as security for payment and performance of the Term Loan
Obligations (as defined below).
 
NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained and other good and valuable consideration, the existence and
sufficiency of which is expressly recognized by all of the parties hereto, the
parties agree as follows:
 
SECTION 1.         Definitions; Rules of Construction.
 
1.1         UCC Definitions.  The following terms which are defined in the
Uniform Commercial Code are used herein as so defined: Accounts, Chattel Paper,
Commercial Tort Claims, Deposit Accounts, Documents, Equipment, General
Intangibles, Goods, Instruments, Inventory, Investment Property, Letter of
Credit, Letter of Credit Rights, Payment Intangibles, Records, Securities
Accounts, and Supporting Obligations.
 
1.2.        Defined Terms.  The following terms, as used herein, have the
following meanings:
 
“Access Period” means, with respect to each parcel or item of Term Loan Priority
Collateral, the period, following the commencement of any Enforcement Action,
which begins on the earlier of (a) the day on which the Revolving Lender
provides the Term Loan Administrative Agent with the notice of its election to
request access to such parcel or item of Term Loan Priority Collateral pursuant
to Section  3.4(d) and (b) the fifth (5th) Business Day after the Term Loan
Administrative Agent provides the
 

 
 

--------------------------------------------------------------------------------

 



 
Revolving Lender with notice that the Term Loan Administrative Agent (or its
agent) has obtained possession or control of such parcel or item of Term Loan
Priority Collateral and ends on the earliest of (i) the day which is 120 days
after the date (the “Initial Access Date”) on which the Revolving Lender
initially takes physical possession of, or otherwise controls physical access
to, such parcel or item of Term Loan Priority Collateral plus such number of
days, if any, after the Initial Access Date that the Revolving Lender is (x)
stayed or otherwise prohibited by law or court order from exercising remedies
with respect to associated Revolving Credit Priority Collateral and (y) is using
commercially reasonable efforts to seek relief from such stay or prohibition
(unless it is a stay in an Insolvency Proceeding in which case the Revolving
Lender is not required to seek relief from such stay), (ii) the date on which
all or substantially all of the Revolving Credit Priority Collateral associated
with such parcel or item of Term Loan Priority Collateral is removed from any
such parcel or is sold, collected or liquidated, and (iii) the Revolving Credit
Obligations Payment Date.
 
“Account Agreements” means any lockbox account agreement, pledged account
agreement, blocked account agreement, securities account control agreement or
any similar deposit or securities account agreement among the Term Loan
Administrative Agent, the Revolving Lender, one or more Loan Parties, and the
relevant financial institution depository or securities intermediary.
 
“Banking Services Obligations” means, with respect to any Loan Party, any
obligations of such Loan Party owed to Revolving Lender (or any of its
affiliates) in respect of treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
return items, overdrafts and interstate depository network services), credit
card services, stored-value card services or other cash management services.
 
“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. §101 et
seq.), as amended from time to time.
 
“Bankruptcy Law” means the Bankruptcy Code and any similar Federal, state or
foreign law for the relief of debtors.
 
 “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Houston, Texas or New York State are authorized or
required by law to remain closed.
 
“Capital Stock” of any Person means any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of our
interests in (however designated) equity of such Person, including any preferred
stock and partnership or limited liability company interests but excluding any
debt securities convertible into such equity.
 
“Collateral” means all assets and properties of any kind whatsoever, real or
personal, tangible or intangible and wherever located, of any Loan Party,
whether now owned or hereafter acquired, upon which a Lien (including, without
limitation, any Liens granted in any Insolvency Proceeding) is now or hereafter
granted or purported to be granted.
 
“Common Collateral” means all Collateral that constitutes both Revolving Credit
Collateral and Term Loan Collateral.
 
“Company” has the meaning set forth in the Recitals to this Agreement.
 
“Comparable Security Document” means, in relation to any Senior Collateral
subject to any Senior Security Document, that Junior Security Document that
creates a Lien in the same Senior Collateral, granted by the same Loan Party, as
applicable.
 

 
2

--------------------------------------------------------------------------------

 



 
“Copyright Licenses” means any and all agreements granting any right in, to or
under Copyrights (whether a Loan Party is licensee or licensor thereunder).
 
“Copyrights” means all United States, state and foreign copyrights, including
but not limited to copyrights in software and databases, and all “Mask Works”
(as defined under 17 U.S.C. 901 of the U.S. Copyright Act), whether registered
or unregistered, now or hereafter in force, owned or used in the business of any
Loan Party, and with respect to any and all of the foregoing: (i) all
registrations and applications therefor, (ii) all extensions and renewals
thereof, (iii) all rights corresponding thereto throughout the world, (iv) all
rights to sue for past, present and future infringements thereof, (v) all
licenses, claims, damages and proceeds of suit arising therefrom, and (vi) all
payments and royalties and rights to payments and royalties arising out of the
sale, lease, license, assignment, or other disposition thereof.
 
 “Enforcement Action” means, with respect to the Revolving Credit Obligations or
the Term Loan Obligations, the exercise of any rights and remedies with respect
to any Common Collateral securing such obligations or the commencement or
prosecution of enforcement of any of the rights and remedies under, as
applicable, the Revolving Credit Documents or the Term Loan Documents, or
applicable law, including without limitation the exercise of any rights of
set-off or recoupment, and the exercise of any rights or remedies of a secured
creditor under the Uniform Commercial Code of any applicable jurisdiction or
under the Bankruptcy Code; provided, that Enforcement Action does not include
(i)  commencing or joining with others in commencing an Insolvency Proceeding
against any one or more of the Loan Parties, (ii) any Secured Party entering
into any forbearance or similar agreement with any Loan Party, or retaining or
requiring any Loan Party to retain any investment banker or other advisor for
the purpose of marketing or selling any or otherwise disposing of any Common
Collateral, (iii) making demand for payment or accelerating the maturity of any
Revolving Credit Obligations or Term Loan Obligations, (iv) the filing by any
Secured Party of a proof of claim in any Insolvency Proceeding, (v) the
imposition of a default rate or late fee or (vi) in the case of the Revolving
Credit Obligations, collecting proceeds of receivables from a lock box, deposit
account or similar arrangement in the absence of (x) notification by the
Revolving Lender to account debtors to make payment to any such lock box,
deposit account or similar arrangement or (y) the termination by the Revolving
Lender of the making of advances under the Revolving Credit Agreement due to a
default or event of default under the Revolving Credit Agreement.
 
“Excess Obligations” means the Excess Revolving Credit Obligations and the
Excess Term Loan Obligations.
 
“Excess Revolving Credit Obligations” means the sum of (a) the portion of the
aggregate principal amount of the loans outstanding under the Revolving Credit
Documents, the undrawn amount of all outstanding Letters of Credit and the
unreimbursed amount of all Letters of Credit that is in excess of the Revolving
Principal Debt Cap, plus (b) all Revolving Credit Swap Obligations (other than
those that have been specifically approved in accordance with the terms of the
Term Loan Agreement by the applicable percentage of “Lenders” (under and as such
term is defined in the Term Loan Agreement)), plus (c) the portion of all
Banking Services Obligations that is in excess of the limit imposed thereon
under Section 6.1(h) of the Existing Term Loan Agreement (as in effect on the
date hereof) or any equivalent provision in any subsequent Term Loan Agreement
that is no more restrictive to the Borrower, plus (d) without duplication, the
portion of accrued and unpaid interest and fees on account of such portion of
the loans, Letters of Credit and other obligations described in clauses (a), (b)
or (c) of this definition; provided, however, that any interest, fees, or
reimbursement obligations in respect of expenses that accrue, or are incurred,
after the date when Revolving Lender or the Term Loan Administrative Agent, as
applicable, commences Enforcement Action with respect to all or any material
portion of the Collateral shall not constitute Excess Revolving Credit
Obligations, regardless of whether any such
 

 
3

--------------------------------------------------------------------------------

 



 
amounts are added to the principal balance of the loans pursuant to the terms of
the Revolving Credit Documents. Any Revolving Credit DIP Financing within the
limits of Section 5.2(a) shall not constitute Excess Revolving Credit
Obligations. In no event shall automated clearinghouse (ACH) transactions of the
Loan Parties constitute Excess Revolving Credit Obligations.
 
“Excess Revolving Credit Obligations Payment Date” means the first date on which
(a) all Excess Revolving Credit Obligations (other than those that constitute
Unasserted Contingent Obligations) have been paid in cash in full (or cash
collateralized in accordance with the terms of the Revolving Credit Documents),
(b) all commitments to extend credit that would constitute Excess Revolving
Credit Obligations under the Revolving Credit Documents have been terminated,
(c) there are no outstanding Letters of Credit or similar instruments issued
under the Revolving Credit Documents (other than such as have been cash
collateralized in accordance with the terms of the Revolving Credit Documents)
that constitute Excess Revolving Credit Obligations, (d) the Revolving Credit
Obligations Payment Date has occurred and (e) so long as the Term Loan
Obligations Payment Date shall not have occurred, the Revolving Lender has
delivered a written notice to the Term Loan Administrative Agent stating that
the events described in clauses (a), (b) and (c) have occurred to the
satisfaction of the Revolving Lender.
 
“Excess Term Loan Obligations” means the sum of (a) the portion of the principal
amount of the loans outstanding under the Term Loan Documents that is in excess
of the Term Loan Principal Debt Cap, plus (b) all Term Loan Swap Obligations
(other than those that have been specifically approved in accordance with the
terms of the Revolving Credit Agreement by the Revolving Lender), plus (c)
without duplication, the portion of accrued and unpaid interest on account of
such portion of the loans described in clauses (a) or (b) of this definition;
provided, however, that any interest, fees, or reimbursement obligations in
respect of expenses that accrue, or are incurred, after the date when Revolving
Lender or the Term Loan Administrative Agent, as applicable, commences
Enforcement Action with respect to all or any material portion of the Collateral
shall not constitute Excess Term Loan Obligations, regardless of whether any
such amounts are added to the principal balance of the loans pursuant to the
terms of the Term Credit Documents. Any Term Loan DIP Financing within the
limits of Section 5.2(b) shall not constitute Excess Term Loan Obligations.
 
“Excess Term Loan Obligations Payment Date” means the first date on which (a)
all Excess Term Loan Obligations (other than those that constitute Unasserted
Contingent Obligations) have been paid in cash in full, (b) all commitments to
extend credit that would constitute Excess Term Loan Obligations under the Term
Loan Documents have been terminated, (c) the Term Loan Obligations Payment Date
has occurred and (d) so long as the Revolving Credit Obligations Payment Date
shall not have occurred, the Term Loan Administrative Agent has delivered a
written notice to the Revolving Lender stating that the events described in
clauses (a) and (b) have occurred to the satisfaction of the Term Loan Secured
Parties.
 
“Exigent Circumstances” means (a) a fraud has been committed by any Loan Party
in connection with the Revolving Credit Obligations, including any withholding
of collections of Accounts or other Proceeds constituting Revolving Credit
Priority Collateral or any other property in violation of the terms of the
Revolving Credit Documents or (b) an event or circumstance that materially and
imminently threatens the Revolving Lender’s ability to realize upon any material
portion of the Revolving Credit Priority Collateral.
 
“Existing Credit Agreement” has the meaning set forth in the Recitals to this
Agreement.
 
“Existing Term Loan Agreement” has the meaning set forth in the Recitals to this
Agreement.
 

 
4

--------------------------------------------------------------------------------

 



 
“Final Order” shall mean an order of the applicable bankruptcy court or any
other court of competent jurisdiction as to which the time to appeal, petition
for certiorari, or move for reargument or rehearing has expired and as to which
no appeal, petition for certiorari, or other proceedings for reargument or
rehearing shall then be pending, or, in the event that an appeal, writ of
certiorari, or reargument or rehearing thereof has been filed or sought, such
order of such bankruptcy court or other court of competent jurisdiction shall
have been affirmed by the highest court to which such order was appealed, or
from which certiorari, reargument or rehearing was sought, and the time to take
any further appeal, petition for certiorari or move for reargument or rehearing
shall have expired; provided that the possibility that a motion under Rule 59 or
Rule 60 of the Federal Rules of Civil Procedure or any analogous rule under the
Federal Rules of Bankruptcy Procedure or applicable state court rules of civil
procedure, may be filed with respect to such order shall not cause such order
not to be a Final Order.
 
“Holdings” has the meaning set forth in the Recitals to this Agreement.
 
“Insolvency Proceeding” means:
 
(a)           any case commenced by or against the Company or any other Loan
Party under the Bankruptcy Code or any similar federal, state or foreign law for
the relief of debtors, any other proceeding for the reorganization,
recapitalization or adjustment or marshalling of the assets or liabilities of
the Company or any other Loan Party, any receivership or assignment for the
benefit of creditors relating to the Company or any other Loan Party or any
similar case or proceeding relative to the Company or any other Loan Party or
its creditors, as such, in each case whether or not voluntary;
 
(b)           any liquidation, dissolution, marshalling of assets or liabilities
or other winding up of, or relating to, the Company or any other Loan Party, in
each case whether or not voluntary and whether or not involving bankruptcy or
insolvency, unless otherwise permitted by the Revolving Credit Documents and the
Term Loan Documents;
 
(c)           any proceeding seeking the appointment of a trustee, receiver,
liquidator, custodian or other insolvency official with similar powers with
respect to the Company or any other Loan Party or any of their respective
assets; or
 
(d)           any other proceeding of any type or nature in which substantially
all claims of creditors of the Company or any other Loan Party are determined
and any payment or distribution is or may be made on account of such claims.
 
“Intellectual Property” means, collectively, Copyrights, Copyright Licenses,
Patents, Patent Licenses, Trademarks, Trademark Licenses, Trade Secrets, and
Trade Secret Licenses.
 
“Junior Collateral” means with respect to any Junior Secured Party, any Common
Collateral on which it has a Junior Lien.
 
“Junior Documents” means, collectively, with respect to any Junior Obligation,
any provision pertaining to such Junior Obligation in any Junior Security
Document or any other document, instrument or certificate evidencing or
delivered in connection with such Junior Obligation.
 
“Junior Liens” means (a) with respect to any Revolving Credit Priority
Collateral, all Liens securing the Term Loan Obligations and (b) with respect to
any Term Loan Priority Collateral, all Liens securing the Revolving Credit
Obligations.
 

 
5

--------------------------------------------------------------------------------

 



 
“Junior Obligations” means (a) with respect to any Revolving Credit Priority
Collateral, all Term Loan Obligations and (b) with respect to any Term Loan
Priority Collateral, all Revolving Credit Obligations.
 
“Junior Representative” means (a) with respect to any Revolving Credit
Obligations or any Revolving Credit Priority Collateral, the Term Loan
Administrative Agent, and (b) with respect to any Term Loan Obligations or any
Term Loan Priority Collateral, the Revolving Lender.
 
“Junior Secured Parties” means (a) with respect to the Revolving Credit Priority
Collateral, all Term Loan Secured Parties, and (b) with respect to the Term Loan
Priority Collateral, all Revolving Credit Secured Parties.
 
“Junior Security Documents” means with respect to any Junior Secured Party, the
Security Documents that secure the Junior Obligations.
 
“Junior Standstill Period” has the meaning set forth in Section 3.2.
 
 “Lien” means, with respect to any asset, (a) any mortgage, deed of trust, deed
to secure debt, lien, pledge, hypothecation, assignment, assignation, debenture,
encumbrance, charge or security interest in, on or of such asset, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset and (c)
in the case of securities, any purchase option, call or similar right of a third
party with respect to such securities.
 
“Lien Priority” means with respect to any Lien of the Revolving Lender or Term
Loan Administrative Agent in the Common Collateral, (i) the order of priority of
such Lien specified in Section 2.1 and (ii) the application of proceeds under
Section 4.1.
 
“Lien Sharing and Priority Confirmation Joinder” means an agreement
substantially in the form of Annex 2.
 
“Loan Party” means Holdings, the Company and each direct or indirect subsidiary
of Holdings that is now or hereafter becomes a party to any Revolving Credit
Document or Term Loan Document. All references in this Agreement to any Loan
Party shall include such Loan Party as a debtor-in-possession and any receiver
or trustee for such Loan Party in any Insolvency Proceeding.
 
“Omega/Bango Financing Documents” has the meaning set forth in the Existing Term
Loan Agreement.
 
“Patent License” means all agreements granting any right in, to, or under
Patents (whether any Loan Party is licensee or licensor thereunder).
 
“Patents” means all United States and foreign patents and certificates of
invention, or similar industrial property rights, now or hereafter in force,
owned or used in the business of any Loan Party, and with respect to any and all
of the foregoing, (i) all applications therefore, (ii) all reissues, divisions,
continuations, continuations-in-part, extensions, renewals, and reexaminations
thereof, (iii) all rights corresponding thereto throughout the world, (iv) all
inventions and improvements described therein, (v) all rights to sue for past,
present and future infringements thereof, (vi) all licenses, claims, damages,
and proceeds of suit arising therefrom, and (vii) all payments and royalties and
rights to payments and royalties arising out of the sale, lease, license,
assignment, or other disposition thereof.
 

 
6

--------------------------------------------------------------------------------

 



 
“Person” means any person, individual, sole proprietorship, partnership, joint
venture, corporation, limited liability company, unincorporated organization,
association, institution, entity, party, including any government and any
political subdivision, agency or instrumentality thereof.
 
“Post-Petition Interest” means any interest or entitlement to fees or expenses
or other charges that accrues after the commencement of any Insolvency
Proceeding (or would accrue but for the commencement of an Insolvency
Proceeding), whether or not allowed or allowable in any such Insolvency
Proceeding.
 
“Post-Petition Property” means Revolving Credit Post-Petition Assets and Term
Loan Post- Assets.
 
“Priority Collateral” means the Revolving Credit Priority Collateral or the Term
Loan Priority Collateral, as the context may require.
 
“Proceeds” means (a) all “proceeds,” as defined in Article 9 of the Uniform
Commercial Code, with respect to the Common Collateral, and (b) whatever is
recoverable or recovered when any Common Collateral is sold, exchanged,
collected, or disposed of, whether voluntarily or involuntarily.
 
“Protective Advances” means an advance under the Revolving Credit Agreement to
preserve, protect, or insure Collateral or any portion of Collateral or to pay
principal or interest on the Term Loan Obligations.
 
“Purchase Notice” has the meaning set forth in Section 7.1.
 
“Purchasing Term Loan Creditors” has the meaning set forth in Section 7.1.
 
“Real Property” means any right, title or interest in and to real property,
including any fee interest, leasehold interest, easement, or license and any
other right to use or occupy real property, including any right arising by
contract.
 
“Recovery” has the meaning set forth in Section 5.5.
 
“Replacement Revolving Credit Agreement” has the meaning set forth in the
definition of “Revolving Credit Agreement”.
 
“Replacement Term Loan Agreement” has the meaning set forth in the definition of
“Term Loan Agreement”.
 
“Revolving Credit Agreement” means the collective reference to (a) the Existing
Credit Agreement and (b) any credit agreement, loan agreement, note agreement,
promissory note, indenture or other agreement or instrument evidencing or
governing the terms of any indebtedness or other financial accommodation that
has been incurred to extend, replace, refinance or refund in whole or in part
the indebtedness and other obligations outstanding under the Existing Credit
Agreement (regardless of whether such replacement, refunding or refinancing is a
“working capital” facility, asset-based facility, or otherwise) unless such
agreement or instrument expressly provides that it is not intended to be and is
not an Revolving Credit Agreement hereunder (a “Replacement Revolving Credit
Agreement”) and in each case that does not contain any provision that could not
be introduced by amendment in accordance with Section 6(b).  Any reference to
the Revolving Credit Agreement hereunder shall be deemed a reference to any
Revolving Credit Agreement then extant.
 

 
7

--------------------------------------------------------------------------------

 



 
“Revolving Credit Collateral” means all Collateral in which a Lien is granted or
purported to be granted at any time to any Revolving Credit Secured Party as
security for any Revolving Credit Obligation (including, but not limited to,
Accounts, Capital Stock, Chattel Paper, Intellectual Property, Documents,
General Intangibles, Instruments, Inventory, Investment Property, Letters of
Credit and Letter of Credit Rights, Supporting Obligations, Deposit Accounts,
cash or cash equivalents, Commercial Tort Claims, Equipment, Goods, Real
Property, and accessions to, substitutions for, and replacements, Proceeds and
products of the foregoing, together with all books and records, customer lists,
credit files, computer files, programs, printouts, and other computer materials
and records related thereto and any General Intangibles at any time evidencing
or relating to any of the foregoing, and all other assets of each Loan Party now
or hereafter as set forth in the Revolving Credit Security Documents).
 
“Revolving Credit DIP Financing” has the meaning set forth in Section 5.2(a).
 
“Revolving Credit Documents” means the Revolving Credit Agreement, each
Revolving Credit Security Document, each Revolving Credit Guarantee and each
other “Loan Document” as defined in the Revolving Credit Agreement.
 
“Revolving Credit Lien” means any Lien created by the Revolving Credit Security
Documents.
 
“Revolving Credit Guarantee” means any guarantee by any Loan Party of any or all
of the Revolving Credit Obligations.
 
“Revolving Credit Obligations” means (a) all principal of and interest
(including without limitation any Post-Petition Interest) and premium (if any)
on all loans made pursuant to the Revolving Credit Agreement or any Revolving
Credit DIP Financing by the Revolving Lender, (b) all reimbursement obligations
(if any) and interest thereon (including without limitation any Post-Petition
Interest) with respect to any Letter of Credit or similar instruments issued
pursuant to the Revolving Credit Agreement, (c) all Revolving Credit Swap
Obligations, (d) all Banking Services Obligations, (e) all guarantee
obligations, indemnities, fees, expenses and other amounts payable from time to
time pursuant to the Revolving Credit Documents and (f) all other “Obligations”
as defined in the Revolving Credit Agreement (as in effect on the date hereof),
in each case whether or not allowed or allowable in an Insolvency Proceeding;
provided that Excess Revolving Credit Obligations shall not constitute Revolving
Credit Obligations for  purposes of this Agreement.  To the extent any payment
with respect to any Revolving Credit Obligation (whether by or on behalf of any
Loan Party, as Proceeds of security, enforcement of any right of setoff or
otherwise) is declared to be a fraudulent conveyance or a preference in any
respect, set aside or required to be paid to a debtor in possession, any Term
Loan Secured Party, receiver or similar Person, then the obligation or part
thereof originally intended to be satisfied shall, for the purposes of this
Agreement and the rights and obligations of the Revolving Credit Secured Parties
and the Term Loan Secured Parties, be deemed to be reinstated and outstanding as
if such payment had not occurred.
 
“Revolving Credit Obligations Payment Date” means the first date on which (a)
all Revolving Credit Obligations (other than those that constitute Unasserted
Contingent Obligations) have been paid in cash in full (or cash collateralized
in accordance with the terms of the Revolving Credit Documents), (b) all
commitments to extend credit under the Revolving Credit Documents have been
terminated, (c) there are no outstanding Letters of Credit or similar
instruments issued under the Revolving Credit Documents (other than such as have
been cash collateralized in accordance with the terms of the Revolving Credit
Documents), and (d) so long as the Term Loan Obligations Payment Date shall not
have occurred, the Revolving Lender has delivered a written notice to the Term
Loan Administrative Agent stating that the events described in clauses (a), (b)
and (c) have occurred to the satisfaction of the Revolving Lender.  It
 

 
8

--------------------------------------------------------------------------------

 



 
is understood that the purchase of the Revolving Credit Obligations under
Section 7 shall not cause the Revolving Credit Obligations Payment Date to
occur.
 
“Revolving Credit Post-Petition Assets” has the meaning set forth in Section
5.2(b).
 
“Revolving Credit Priority Collateral” means all of each Loan Party’s now owned
or hereafter acquired Revolving Credit Collateral that constitutes:
 
 
(1)
Accounts and all rights to receive payments, indebtedness and other obligations
(other than any Account (or any such right, indebtedness or other obligations)
representing the obligation to pay for the sale, lease, license, assignment or
other disposition of Term Loan Collateral that is Real Estate, Equipment,
Fixtures, Capital Stock, or Intellectual Property or any such indebtedness or
other obligation in respect thereof);

 
 
(2)
Inventory;

 
 
(3)
Deposit Accounts (and all monies, securities and instruments deposited therein),
collection accounts, disbursement accounts and lock boxes (other than (x) the
Term Loan Collateral Proceeds Account (except to the extent of identifiable
direct Proceeds of other Revolving Credit Priority Collateral on deposit in the
Term Loan Collateral Proceeds Account), (y) any identifiable direct Proceeds of
other Term Loan Priority Collateral in any other Deposit Account and (z) the
Vertex Refining Cash Collateral Account (except to the extent of identifiable
direct Proceeds of other Revolving Credit Priority Collateral on deposit in the
Vertex Refining Cash Collateral Account);

 
 
(4)
Securities Accounts (and all monies, securities and instruments deposited
therein or securities entitlements credited thereto other than any identifiable
direct Proceeds of any Term Loan Priority Collateral credited to any such
Securities Account, in each case, other than any Capital Stock of the Borrower
or any Subsidiary of the Borrower);

 
 
(5)
Payment Intangibles (including corporate and other tax refunds) other than any
Payment Intangible representing the obligation to pay for the sale, lease,
license, assignment or other disposition of Term Loan Collateral that is Real
Estate, Equipment, Fixtures, Capital Stock, or Intellectual Property);

 
 
(6)
Instruments, Documents, General Intangibles, Letter-of-Credit Rights, Supporting
Obligations and Chattel Paper (including Electronic Chattel Paper) in each case,
to the extent arising out of, evidencing, relating to or given in exchange or
settlement for any Inventory, Accounts of the type described in clause 1 above
or (to the extent included as Revolving Credit Priority Collateral under clause
(5) above) any Payment Intangible, together with all books, records, customer
lists, credit files, computer files, databases, program printouts and other
computer materials and records related thereto or which contain information
relating to any of the items included as Revolving Credit Collateral and
referred to in preceding clauses (1) through (5) (whether tangible or
intangible); and

 
 
(7)
all General Intangibles that relate in any way to any of the Inventory,
including all warranties of title; and

 
 
(8)
all substitutions, replacements, accessions, products, and Proceeds of the
foregoing, including collateral security and guarantees with respect to any of
the foregoing and all cash, money, insurance proceeds, Instruments (other than
Capital Stock of the Borrower

 

 
9

--------------------------------------------------------------------------------

 



 
or any Subsidiary thereof), Securities (other than Capital Stock of the Borrower
or any Subsidiary thereof), Financial Assets (other than Capital Stock of the
Borrower or any Subsidiary thereof), income, royalties, payments, licensing,
damages and Deposit Accounts constituting Proceeds of the foregoing;
 
provided, however, that, notwithstanding the foregoing, (A) any Collateral of
the type that constitutes Term Loan Priority Collateral, if received in exchange
for Revolving Credit Priority Collateral (x) pursuant to an Enforcement Action
in accordance with the terms of this Agreement, or (y) outside the ordinary
course of business during an Insolvency Proceeding shall be treated as Revolving
Credit Priority Collateral under this Agreement, the Term Loan Security
Documents and the Revolving Credit Security Documents; and (B) any Collateral of
the type that constitutes Revolving Credit Priority Collateral, if received in
exchange for Term Loan Priority Collateral (x) pursuant to an Enforcement Action
in accordance with the terms of this Agreement, or (y) outside the ordinary
course of business during an Insolvency Proceeding shall be treated as Term Loan
Priority Collateral under this Agreement, the Term Loan Security Documents and
the Revolving Credit Security Documents; and
 
provided, further, that notwithstanding the foregoing, (x) prior to the
commencement of an Insolvency Proceeding, other than in connection with an
Enforcement Action in accordance with this Agreement or (y) from and after the
commencement of an Insolvency Proceeding, and in the ordinary course of business
during such Insolvency Proceeding, any Proceeds of Common Collateral, whether or
not deposited in Account Agreements, which are used by any Loan Party to acquire
other Common Collateral shall not (solely as between the Revolving Credit
Secured Parties and the Term Loan Secured Parties) be treated as Proceeds of
such original Common Collateral (and shall be treated as the category or type of
other Common Collateral so acquired) for purposes of determining the relative
priorities in the Common Collateral.
 
“Revolving Credit Secured Parties” means the Revolving Lender and any other
holders of the Revolving Credit Obligations.
 
“Revolving Credit Security Documents” means the security agreements which create
or otherwise affect the rights of the Revolving Credit Secured Parties in the
Revolving Credit Collateral and any other documents that create Liens to secure
the Revolving Credit Obligations.
 
“Revolving Credit Swap Obligations” means, with respect to any Loan Party, (a)
any obligations of such Loan Party owed to the Revolving Lender (or any of its
affiliates) in respect of any swap, forward, future or derivative transaction or
option or similar agreement involving, or settled by reference to, one or more
rates, currencies, commodities (including fuel), equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions, and (b) any credit extended to any Loan Party by the
Revolving Lender to enable such Loan Party to acquire any fuel hedge.
 
“Revolving Lender” has the meaning set forth in the introductory paragraph
hereof or, in the case of any Replacement Revolving Credit Agreement, the
Revolving Lender shall be the Person identified as such in the applicable Lien
Sharing and Priority Confirmation Joinder.
 
“Revolving Principal Debt” means the principal amount of indebtedness for
borrowed money  and letters of credit incurred under the Revolving Credit
Documents (with letters of credit being deemed
 

 
10

--------------------------------------------------------------------------------

 



 
to have (at any time) a principal amount equal to the maximum potential
liability of any Loan Party (at such time)).
 
“Revolving Principal Debt Cap” means the sum of (a) the lesser of (i)
$30,000,000 and (ii) the Borrowing Base under and as such term is defined in the
Revolving Credit Agreement (as in effect on the date hereof or as amended as
permitted hereby) plus (b) the principal amount of Protective Advances not
exceeding $2,000,000 in the aggregate. Any revolving advance incurred or letter
of credit issued in compliance with clause (a) of this definition at the time
made or issued shall deemed to be within clause (a) of the Revolving Principal
Debt Cap notwithstanding any subsequent diminution in the Borrowing Base under
and as such term is defined in the Revolving Credit Agreement (as in effect on
the date hereof or as amended as permitted hereby).
 
“Secured Claim” means any claim in respect of a Junior Obligation or Senior
Obligation that is not an Unsecured Claim.
 
“Secured Debt Documents” means, collectively, the Revolving Credit Documents and
the Term Loan Documents.
 
“Secured Obligations” means the Revolving Credit Obligations and the Term Loan
Obligations.
 
“Secured Parties” means the Revolving Credit Secured Parties and the Term Loan
Secured Parties.
 
“Security Documents” means, collectively, the Revolving Credit Security
Documents and the Term Loan Security Documents.
 
“Senior Adequate Protection Liens” means any “replacement Liens” granted to the
Senior Secured Parties as adequate protection of their interests in their Senior
Collateral in respect of any Revolving Credit DIP Facility or Term Loan DIP
Facility, as applicable.
 
 “Senior Collateral” means with respect to any Senior Secured Party, any Common
Collateral on which it has a Senior Lien.
 
“Senior Documents” means, collectively, with respect to any Senior Obligation,
any provision pertaining to such Senior Obligation in any Senior Security
Document or any other document, instrument or certificate evidencing or
delivered in connection with such Senior Obligation.
 
“Senior Liens” means (a) with respect to the Revolving Credit Priority
Collateral, all Liens securing the Revolving Credit Obligations and (b) with
respect to the Term Loan Priority Collateral, all Liens securing the Term Loan
Obligations.
 
“Senior Obligations” means (a) with respect to any Revolving Credit Priority
Collateral, all Revolving Credit Obligations and (b) with respect to any Term
Loan Priority Collateral, all Term Loan Obligations.
 
“Senior Obligations Payment Date” means (a) with respect to Revolving Credit
Obligations, the Revolving Credit Obligations Payment Date and (b) with respect
to any Term Loan Obligations, the Term Loan Obligations Payment Date.
 

 
11

--------------------------------------------------------------------------------

 



 
“Senior Representative” means (a) with respect to any Revolving Credit Priority
Collateral, the Revolving Lender, and (b) with respect to any Term Loan Priority
Collateral, the Term Loan Administrative Agent.
 
“Senior Secured Parties” means (a) with respect to the Revolving Credit Priority
Collateral, all Revolving Credit Secured Parties, and (b) with respect to the
Term Loan Priority Collateral, all Term Loan Secured Parties.
 
“Senior Security Documents” means with respect to any Senior Secured Party, the
Security Documents that secure the Senior Obligations.
 
“Term Loan Administrative Agent” has the meaning set forth in the introductory
paragraph hereof or, in the case of any Replacement Term Loan Agreement, the
Term Loan Administrative Agent shall be the Person identified as such in the
applicable Lien Sharing and Priority Confirmation Joinder.
 
“Term Loan Agreement” means the collective reference to (a) the Existing Term
Loan Agreement and (b) any credit agreement, loan agreement, note agreement,
promissory note, indenture or other agreement or instrument evidencing or
governing the terms of any indebtedness or other financial accommodation that
has been incurred to extend, replace, refinance or refund in whole or in part
the indebtedness and other obligations outstanding under the Existing Term Loan
Agreement unless such agreement or instrument expressly provides that it is not
intended to be and is not an Term Loan Agreement hereunder (a “Replacement Term
Loan Agreement”) and in each case that does not contain any provision that could
not be introduced by amendment in accordance with Section 6(a).  Any reference
to the Term Loan Agreement hereunder shall be deemed a reference to any Term
Loan Agreement then extant.
 
“Term Loan Collateral” means all Collateral in which a Lien is granted or
purported to be granted to any Term Loan Secured Party as security for any Term
Loan Obligation (including, but not limited to, Accounts, Chattel Paper,
Intellectual Property, Documents, General Intangibles, Instruments, Inventory,
Investment Property, Letters of Credit and Letter-of-Credit Rights, Supporting
Obligations, Deposit Accounts, cash or cash equivalents, Commercial Tort Claims,
Equipment, Goods, Real Property, and accessions to, substitutions for, and
replacements, Proceeds of Term Loan Collateral and products of the foregoing,
together with all books and records, customer lists, credit files, computer
files, programs, printouts, and other computer materials and records related
thereto and any General Intangibles at any time evidencing or relating to any of
the foregoing, and all other assets of each Loan Party now or hereafter as set
forth in the Term Loan Security Documents).
 
“Term Loan Collateral Proceeds Account” means one or more deposit accounts or
securities accounts established or maintained by the Company or any other Loan
Party or the Term Loan Administrative Agent for the sole purpose of holding the
identifiable proceeds of any sale or other disposition of any Term Loan Priority
Collateral, including those that are required to be held in trust in such
account or accounts pursuant to the terms of any Term Loan Document.
 
“Term Loan Creditors” means the “Lenders” and the “Secured Parties”, each as
defined in the Term Loan Agreement.
 
“Term Loan DIP Financing” has the meaning set forth in Section 5.2(b).
 
“Term Loan Documents” means each Term Loan Agreement, each Term Loan Security
Document, each Term Loan Guarantee and each other “Credit Document” as defined
in the Term Loan Agreement.
 

 
12

--------------------------------------------------------------------------------

 



 
“Term Loan Guarantee” means any guarantee by any Loan Party of any or all of the
Term Loan Obligations.
 
“Term Loan Lien” means any Lien created, or intended to be created, pursuant to
the Term Loan Security Documents.
 
“Term Loan Obligations” means (a) all principal of and interest (including
without limitation any Post-Petition Interest) and premium (if any) on all
indebtedness under the Term Loan Agreement or any Term Loan DIP Financing by the
Term Loan Creditors, (b) all reimbursement obligations (if any) and interest
thereon (including without limitation any Post-Petition Interest) with respect
to any Letter of Credit or similar instruments issued pursuant to the Term Loan
Agreement, (c) all Term Loan Swap Obligations, (d) all guarantee obligations,
indemnities, fees, expenses and other amounts payable from time to time pursuant
to the Term Loan Documents, in each case whether or not allowed or allowable in
an Insolvency Proceeding and (e) all other “Obligations” as defined in the Term
Loan Agreement; provided that Excess Term Loan Obligations shall not constitute
Term Loan Obligations for  purposes of this Agreement.  To the extent any
payment with respect to any Term Loan Obligation (whether by or on behalf of any
Loan Party, as Proceeds of security, enforcement of any right of setoff or
otherwise) is declared to be a fraudulent conveyance or a preference in any
respect, set aside or required to be paid to a debtor in possession, any
Revolving Credit Secured Party, receiver or similar Person, then the obligation
or part thereof originally intended to be satisfied shall, for the purposes of
this Agreement and the rights and obligations of the Revolving Credit Secured
Parties and the Term Loan Secured Parties, be deemed to be reinstated and
outstanding as if such payment had not occurred.
 
“Term Loan Obligations Payment Date” means the first date on which (a) all Term
Loan Obligations (other than those that constitute Unasserted Contingent
Obligations) have been paid in cash in full, (b) all commitments to extend
credit under the Term Loan Documents have been terminated, and (c) so long as
the Revolving Credit Obligations Payment Date shall not have occurred, the Term
Loan Administrative Agent has delivered a written notice to the Revolving Lender
stating that the events described in clauses (a), (b) and (c) have occurred to
the satisfaction of the Term Loan Secured Parties.
 
“Term Loan Post-Petition Assets” has the meaning set forth in Section 5.2(a).
 
“Term Loan Principal Debt” means the principal amount of indebtedness for
borrowed money incurred under the Term Loan Documents.
 
“Term Loan Principal Debt Cap” means, as of any date of determination, the
amount in respect of principal under the Term Loan Agreement not to exceed the
sum of (a) the total of  (i) $40,000,000 minus (ii) the amount of principal
payments applied to reduce the outstanding principal amount of the Term Loan
Obligations other than with the proceeds of loans made under any Replacement
Term Loan Agreement, plus (b) any payments in kind made by capitalizing such
amount to the then outstanding principal amount of the Term Loan Obligations or
issuing new promissory notes in relation thereto, plus (c) 25% of the amount in
clause (a)(i).
 
“Term Loan Priority Collateral” means (a) the Term Loan Collateral Proceeds
Account and the Vertex Refining Cash Collateral Account (in each case, other
than any identifiable direct Proceeds of Revolving Credit Priority Collateral on
deposit therein), and (b) all Common Collateral, other than Revolving Credit
Priority Collateral.
 
“Term Loan Secured Parties” means the Term Loan Administrative Agent, the Term
Loan Creditors and any other holders of the Term Loan Obligations.
 

 
13

--------------------------------------------------------------------------------

 



 
“Term Loan Security Documents” means the “Collateral Documents” as defined in
the Term Loan Agreement and any other documents creating or intending to create
a Lien in favor of Term Loan Administrative Agent for the benefit of the Term
Loan Secured Parties.
 
“Term Loan Swap Obligations” means, with respect to any Loan Party, (a) any
obligations of such Loan Party owed to the Term Loan Administrative Agent, any
other Term Loan Creditor (or any of their respective affiliates) in respect of
any swap, forward, future or derivative transaction or option or similar
agreement involving, or settled by reference to, one or more rates, currencies,
commodities (including fuel), equity or debt instruments or securities, or
economic, financial or pricing indices or measures of economic, financial or
pricing risk or value or any similar transaction or any combination of these
transactions, and (b) any credit extended to any Loan Party by any one or more
of the “Lenders” (as defined in the Term Loan Agreement) to enable any Loan
Party to acquire any fuel hedge.
 
“Trade Secret Licenses” means any and all agreements granting any right in or to
Trade Secrets (whether a Loan Party is licensee or licensor thereunder).
 
“Trade Secrets” means all trade secrets and all other confidential or
proprietary information and know-how, whether or not reduced to a writing or
other tangible form, now or hereafter in force, owned or used in, or
contemplated at any time for use in, the business of any Loan Party, including
with respect to any and all of the foregoing: (a) all documents and things
embodying, incorporating, or referring in any way thereto, (b) all rights to sue
for past, present and future infringement thereof, (c) all licenses, claims,
damages, and proceeds of suit arising therefrom, and (d) all payments and
royalties and rights to payments and royalties arising out of the sale, lease,
license, assignment, or other dispositions thereof.
 
“Trademark Licenses” means any and all agreements granting any right in or to
Trademarks (whether a Loan Party is licensee or licensor thereunder).
 
“Trademarks” means all United States, state and foreign trademarks, service
marks, certification marks, collective marks, trade names, corporate names,
d/b/as, business names, fictitious business names, Internet domain names, trade
styles, logos, other source or business identifiers, designs and general
intangibles of a like nature, rights of publicity and privacy pertaining to the
names, likeness, signature and biographical data of natural persons, now or
hereafter in force, owned or used in the business of any Loan Party, and, with
respect to any and all of the foregoing: (a) all registrations and applications
therefor, (b) the goodwill of the business symbolized thereby, (c) all rights
corresponding thereto throughout the world, (d) all rights to sue for past,
present and future infringement or dilution thereof or for any injury to
goodwill, (e) all licenses, claims, damages, and proceeds of suit arising
therefrom, and (f) all payments and royalties and rights to payments and
royalties arising out of the sale, lease, license assignment or other
disposition thereof.
 
“Trigger Event” has the meaning set forth in Section 7.1.
 
“Unasserted Contingent Obligations” means, at any time, Revolving Credit
Obligations or Term Loan Obligations, as applicable, for taxes, costs,
indemnifications, reimbursements, damages and other liabilities (excluding (a)
the principal of, and interest and premium (if any) on, and fees and expenses
relating to, any Revolving Credit Obligation or Term Loan Obligation, as
applicable, and (b) contingent reimbursement obligations in respect of amounts
that may be drawn under outstanding Letters of Credit or similar instruments) in
respect of which no assertion of liability (whether oral or written) and no
claim or demand for payment (whether oral or written) has been made (and, in the
case of Revolving Credit Obligations or Term Loan Obligations, as applicable,
for indemnification, no notice for indemnification has been issued by the
indemnitee) at such time.
 

 
14

--------------------------------------------------------------------------------

 



 
“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the applicable jurisdiction.
 
“Unsecured Claim” means allowed unsecured claim under Section 506(a) of the
Bankruptcy Code (or any similar provision under any other Bankruptcy Law) as
determined by a Final Order
 
“Vertex Refining Cash Collateral Account” has the meaning set forth in the
Existing Term Loan Agreement as in effect on the date hereof.
 
“Vertex Refining NV” means Vertex Refining NV, LLC, a Nevada limited liability
company.
 
1.3         Rules of Construction.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
 
SECTION 2.       Lien Priority.
 
2.1         Lien Subordination.  Notwithstanding the date, manner or order of
grant, attachment or perfection of any Junior Lien in respect of any Common
Collateral or of any Senior Lien in respect of any Common Collateral and
notwithstanding any provision of the Uniform Commercial Code, any applicable
law, any Security Document, any alleged or actual defect or deficiency in any of
the foregoing or any other circumstance whatsoever, the Junior Representative,
on behalf of each Junior Secured Party in respect of such Common Collateral
hereby agrees that:
 
(a)           any Senior Lien in respect of such Common Collateral, regardless
of how acquired, whether by grant, statute, operation of law, subrogation or
otherwise, shall be and shall remain senior and prior to any Junior Lien in
respect of such Common Collateral (whether or not such Senior Lien is
subordinated to any Lien securing any other obligation); and
 
(b)           any Junior Lien in respect of such Common Collateral, regardless
of how acquired, whether by grant, statute, operation of law, subrogation or
otherwise, shall be junior and subordinate in all respects to any Senior Lien in
respect of such Common Collateral.
 
2.2         Prohibition on Contesting Liens.  In respect of any Common
Collateral, the Junior Representative, on behalf of each Junior Secured Party,
in respect of such Common Collateral agrees that it shall not, and hereby waives
any right to:
 

 
15

--------------------------------------------------------------------------------

 



 
(a)           contest, or support any other Person in contesting, in any
proceeding (including any Insolvency Proceeding), the priority, validity or
enforceability of any Senior Lien on such Common Collateral; or
 
(b)           demand, request, plead or otherwise assert or claim the benefit of
any marshalling, appraisal, valuation or similar right which it may have in
respect of such Common Collateral or the Senior Liens on such Common Collateral,
except to the extent that such rights are expressly granted in this Agreement.
 
2.3         Nature of Obligations.  The Term Loan Administrative Agent on behalf
of itself and the other Term Loan Secured Parties acknowledges that a portion of
the Revolving Credit Obligations represents debt that is revolving in nature and
that the amount thereof that may be outstanding at any time or from time to time
may be increased or reduced and subsequently reborrowed, and that subject to
Section 6 (b) the terms of the Revolving Credit Obligations may be modified,
extended or amended from time to time and the aggregate principal amount of the
Revolving Credit Obligations may be increased, replaced or refinanced with
notice to, but without the consent of, the Term Loan Secured Parties so long as
the aggregate Revolving Principal Debt does not exceed the Revolving Principal
Debt Cap without affecting the provisions hereof.  The Revolving Lender
acknowledges that subject to Section 6(a), the Term Loan Obligations may be
replaced or refinanced, and that the terms of the Term Loan Obligations may be
modified, extended or amended from time to time and the aggregate amount of the
Term Loan Obligations may be increased, replaced or refinanced with notice to,
but without the consent of, the Revolving Credit Secured Parties so long as the
aggregate Term Loan Principal Debt does not exceed Term Loan Principal Debt Cap
without affecting the provisions hereof.  The Lien Priorities provided in
Section 2.1 shall not be altered or otherwise affected by any such amendment,
modification, supplement, extension, repayment, reborrowing, increase,
replacement, renewal, restatement or refinancing of either the Revolving Credit
Obligations or the Term Loan Obligations, or any portion thereof.
 
2.4         No New Liens.
 
(a)           Until the Revolving Credit Obligations Payment Date, no Term Loan
Secured Party shall acquire or hold any Lien on any assets of any Loan Party
securing any Term Loan Obligation which assets are not also subject to the Lien
of the Revolving Lender under the Revolving Credit Documents, subject to the
Lien Priority set forth herein.  If any Term Loan Secured Party shall
(nonetheless and in breach hereof) acquire or hold any Lien on any assets of any
Loan Party securing any Term Loan Obligation which assets are not also subject
to the Lien of the Revolving Lender under the Revolving Credit Documents,
subject to the Lien Priority set forth herein, then the Term Loan Administrative
Agent (or the relevant Term Loan Secured Party) shall, without the need for any
further consent of any other Term Loan Secured Party and notwithstanding
anything to the contrary in any other Term Loan Document be deemed to also hold
and have held such Lien for the benefit of the Revolving Lender as security for
the Revolving Credit Obligations (subject to the Lien Priority and other terms
hereof) and shall promptly notify the Revolving Lender in writing of the
existence of such Lien.
 
(b)           Until the Term Loan Obligations Payment Date, no Revolving Credit
Secured Party shall acquire or hold any Lien on any assets of any Loan Party
securing any Revolving Credit Obligation which assets are not also subject to
the Lien of the Term Loan Administrative Agent under the Term Loan Documents,
subject to the Lien Priority set forth herein.  If any Revolving Credit Secured
Party shall (nonetheless and in breach hereof) acquire or hold any Lien on any
assets of any Loan Party securing any Revolving Credit Obligation which assets
are not also subject to the Lien of the Term Loan Administrative Agent under the
Term Loan Documents, subject to the Lien Priority set forth herein, then the
Revolving Lender (or the relevant Revolving
 

 
16

--------------------------------------------------------------------------------

 



 
Credit Secured Party), without the need for any further consent of any other
Revolving Credit Secured Party and notwithstanding anything to the contrary in
any other Revolving Credit Document be deemed to also hold and have held such
Lien for the benefit of the Term Loan Administrative Agent as security for the
Term Loan Obligations (subject to the Lien Priority and other terms hereof) and
shall promptly notify the Term Loan Administrative Agent in writing of the
existence of such Lien.
 
(c)           It is understood and agreed that if Vertex Refining NV consummates
the Bango Acquisition (as defined as of the date hereof in the Existing Term
Loan Agreement) in a manner that results in the release by the Term Loan Secured
Parties of the guaranty by Vertex Refining NV of the First Lien Obligations and
the release by the Term Loan Secured Parties of the Liens on assets of Vertex
Refining NV securing the Term Loan Obligations, in each case, as required by the
Existing Term Loan Agreement as in effect on the date hereof, then and in any
such event, any guaranty by Vertex Refining NV of the Revolving Credit
Obligations and any Liens on property of Vertex Refining NV securing the
Revolving Credit Obligations shall be released by the Revolving Credit Secured
Parties, and no Revolving Credit Secured Party shall be permitted to accept from
Vertex Refining NV any guaranty the Revolving Credit Obligations or any Lien on
any of Vertex Refining NV’s present or future assets to secure the Revolving
Credit Obligations.
 
(d)           On or shortly after the date hereof, the Term Loan Administrative
Agent will take an assignment of the Omega/Bango Financing Documents, record an
assignment of any mortgage(s) and/or deed(s) of trust included in same, will
record an assignment of the UCC-1 financing statements filed to perfect the
Liens securing the obligations of Omega Financing and Bango Financing to Vertex
Refining NV and will take possession of any promissory notes and other original
Omega/Bango Financing Documents.  The Omega/Bango Financing Documents shall
constitute Common Collateral, provided that the Revolving Lender will not be
named as an assignee in such assignments and will not take separate assignments
of such financing statements and/or mortgage(s) and/or deed(s) of trust except
as provided in the immediately succeeding sentence.  Without limitation of the
obligations of the Term Loan Administrative Agent with respect thereto under
Section 2.6(b), promptly following the Term Loan Obligations Payment Date (and
so long as the Revolving Credit Obligations Payment Date has not occurred), the
Term Loan Administrative Agent shall deliver to the Revolving Lender any
original Omega/Bango Financing Documents in its possession and will assign to
the Revolving Lender (without representation or warranty of any kind and wholly
without recourse) such financing statements and mortgages.  The Borrowers agree
to the delivery by the Term Loan Administrative Agent to the Revolving Lender of
such Omega/Bango Financing Documents and the assignment of the financing
statements and mortgage(s) and deed(s) of trust to the Revolving Lender, in each
case, as contemplated by this paragraph (d).
 
2.5         Separate Grants of Security and Separate Classification.  Each
Secured Party acknowledges and agrees that (i) the grants of Liens pursuant to
the Revolving Credit Security Documents and the Term Loan Security Documents
constitute two separate and distinct grants of Liens and (ii) because of, among
other things, their differing rights in the Common Collateral, the Term Loan
Obligations are fundamentally different from the Revolving Credit Obligations
and should be separately classified in any plan of reorganization proposed or
adopted in an Insolvency Proceeding.  To further effectuate the intent of the
parties as provided in the immediately preceding sentence, if it is held that
the claims of the Revolving Credit Secured Parties and the Term Loan Secured
Parties in respect of the Common Collateral constitute claims in the same class
(rather than separate classes of senior and junior secured claims), then the
Revolving Credit Secured Parties and the Term Loan Secured Parties hereby
acknowledge and agree that all distributions shall be made as if there were
separate classes of Revolving
 

 
17

--------------------------------------------------------------------------------

 



 
Credit Obligation claims and Term Loan Obligation claims against the Loan
Parties (with the effect being that, to the extent that the aggregate value of
the Revolving Credit Priority Collateral or Term Loan Priority Collateral is
sufficient (for this purpose ignoring all claims held by the other Secured
Parties), the Revolving Credit Secured Parties or the Term Loan Secured Parties,
respectively, shall be entitled to receive, in addition to amounts distributed
to them in respect of principal, pre-petition interest and other claims, all
amounts owing in respect of Post-Petition Interest that is available from each
pool of Priority Collateral for each of the Revolving Credit Secured Parties and
the Term Loan Secured Parties, respectively, before any distribution is made in
respect of the claims held by the other Secured Parties, with the other Secured
Parties hereby acknowledging and agreeing to turn over to the respective other
Secured Parties amounts otherwise received or receivable by them to the extent
necessary to effectuate the intent of this sentence, even if such turnover has
the effect of reducing the aggregate recoveries.
 
2.6         Agreements Regarding Actions to Perfect Liens.
 
(a)           The Revolving Lender and each Revolving Credit Secured Party
agrees, on the one hand, and the Term Loan Administrative Agent agrees, on
behalf of itself and the other Term Loan Secured Parties, with respect to the
Term Loan Security Documents, on the other hand, that each such Security
Document granting any Lien in the Collateral will contain the following legend
(or a legend substantially similar thereto):
 
“Reference is made to the Intercreditor Agreement, dated as of May 2, 2014,
among BANK OF AMERICA, N.A., as the Revolving Lender (as defined therein),
GOLDMAN SACHS BANK USA, as the Term Loan Administrative Agent (as defined
therein), VERTEX ENERGY, INC., a Nevada corporation (“Holdings”), VERTEX ENERGY
OPERATING, LLC, a Texas limited liability company, and the subsidiaries of
Holdings named therein (as amended, modified, restated, amended and restated or
supplemented from time to time, the “Intercreditor Agreement”).  Each Person
that benefits from the security hereunder, by accepting the benefits of the
security provided hereby, (i) consents (or is deemed to consent), to the
subordination of Liens provided for in the Intercreditor Agreement, (ii) agrees
(or is deemed to agree) that it will be bound by, and will take no actions
contrary to, the provisions of the Intercreditor Agreement, (iii) authorizes (or
is deemed to authorize) the [Revolving Lender] [Term Loan Administrative Agent]
on behalf of such Person to enter into, and perform under, the Intercreditor
Agreement and (iv) acknowledges (or is deemed to acknowledge) that a copy of the
Intercreditor Agreement was delivered, or made available, to such Person.
 
Notwithstanding any other provision contained herein, this Agreement, the Liens
created hereby and the rights, remedies, duties and obligations provided for
herein are subject in all respects to the provisions of the Intercreditor
Agreement. In the event of any conflict or inconsistency between the provisions
of this Agreement and the Intercreditor Agreement, the provisions of the
Intercreditor Agreement shall control.”
 
(b)           Each of the Revolving Lender and the Term Loan Administrative
Agent hereby acknowledges that, to the extent that it holds, or a third party
holds on its behalf, physical possession of or “control” (as defined in the
Uniform Commercial Code) over Common Collateral (including the Omega/Bango
Financing Documents) pursuant to the Revolving Credit Security Documents or the
Term Loan Security Documents, as applicable, whether as bailee for perfection or
otherwise, such possession or control is also for the benefit of the Term Loan
Administrative Agent and the other Term Loan Secured Parties or the Revolving
Lender and the other Revolving Credit Secured Parties, as applicable, solely to
the extent required to perfect their Lien in such Common Collateral. Nothing in
the preceding sentence shall be construed to impose
 

 
18

--------------------------------------------------------------------------------

 



 
any duty on the Revolving Lender or the Term Loan Administrative Agent (or any
third party acting on either such Person’s behalf) with respect to such Common
Collateral or provide the Term Loan Administrative Agent, any other Term Loan
Secured Party, the Revolving Lender or any other Revolving Credit Secured Party,
as applicable, with any rights with respect to such Common Collateral beyond
those specified in this Agreement, the Revolving Credit Security Documents and
the Term Loan Security Documents, as applicable; provided that:
 
(c)           subsequent to the occurrence of the Revolving Credit Obligations
Payment Date (so long as the Term Loan Obligations Payment Date shall not have
occurred) and subject to the terms of any applicable Account Agreement, the
Revolving Lender shall (i) deliver to the Term Loan Administrative Agent, at the
Loan Parties’ sole cost and expense, the Common Collateral in its possession or
control together with any necessary endorsements to the extent required by the
Term Loan Documents or (ii) direct and deliver such Common Collateral as a court
of competent jurisdiction otherwise directs; and
 
(d)           subsequent to the occurrence of the Term Loan Obligations Payment
Date (so long as the Revolving Credit Obligations Payment Date shall not have
occurred), the Term Loan Administrative Agent shall (i) deliver to the Revolving
Lender, at the Loan Parties’ sole cost and expense, the Common Collateral in its
possession or control (including, but not limited to certificates of title,
certificates evidencing Capital Stock, and promissory notes), together with any
necessary endorsements to the extent required by the Revolving Credit Documents
or (ii) direct and deliver such Common Collateral as a court of competent
jurisdiction otherwise directs.
 
The provisions of this Agreement are intended solely to govern the respective
Lien priorities as between the Revolving Credit Secured Parties and the Term
Loan Secured Parties and (i) shall not impose on the Revolving Credit Secured
Parties or the Term Loan Secured Parties any obligations in respect of the
disposition of any Common Collateral (or any Proceeds thereof) that would
conflict with prior perfected Liens or any claims thereon in favor of any other
Person that is not a Secured Party, and (ii) shall not constitute a
subordination of the Term Loan Obligations to the Revolving Credit Obligations
or the Revolving Credit Obligations to the Term Loan Obligations.
 
SECTION 3.       Enforcement Rights.
 
3.1         Exclusive Enforcement.  Until the Senior Obligations Payment Date
has occurred, whether or not an Insolvency Proceeding has been commenced by or
against any Loan Party, the Senior Secured Parties shall have the exclusive
right to take and continue any Enforcement Action (including the right to credit
bid their debt) with respect to their Senior Collateral, without any
consultation with or consent of any Junior Secured Party, but subject to Section
2.1(c) and Section 2.1(d) and the proviso set forth in Section 5.1 and the last
sentence of Section 3.2.  Upon the occurrence and during the continuance of a
default or an event of default under the Senior Documents, the Senior
Representative and the other Senior Secured Parties may take and continue any
Enforcement Action with respect to the Senior Obligations and the Senior
Collateral in such order and manner as they may determine in their sole
discretion in accordance with the terms and conditions of the Senior Documents,
subject to Section 3.4.
 
3.2         Standstill and Waivers.  Each Junior Representative, on behalf of
itself and the other Junior Secured Parties, agrees that, until the Senior
Obligations Payment Date has occurred, subject to Section 2.1(c) and Section
2.1(d), the proviso set forth in Section 5.1 and the last sentence in this
Section 3.2:
 

 
19

--------------------------------------------------------------------------------

 



 
(a)           they will not take or cause to be taken any action, the purpose or
effect of which is to make any Lien on any Senior Collateral that secures any
Junior Obligation pari passu with or senior to, or to give any Junior Secured
Party any preference or priority relative to, the Liens on the Senior Collateral
securing the Senior Obligations;
 
(b)           they will not contest, oppose, object to, interfere with, hinder
or delay, in any manner, whether by judicial proceedings (including without
limitation the filing of an Insolvency Proceeding) or otherwise, any
foreclosure, sale, lease, exchange, transfer or other disposition of the Senior
Collateral by any Senior Secured Party or any other Enforcement Action taken (or
any forbearance from taking any Enforcement Action) in respect of the Senior
Collateral by or on behalf of any Senior Secured Party;
 
(c)           they have no right to (x) direct either the Senior Representative
or any other Senior Secured Party to exercise any right, remedy or power with
respect to the Senior Collateral or pursuant to the Senior Security Documents in
respect of the Senior Collateral or (y) consent or object to the exercise by the
Senior Representative or any other Senior Secured Party of any right, remedy or
power with respect to the Senior Collateral or pursuant to the Senior Security
Documents with respect to the Senior Collateral or to the timing or manner in
which any such right is exercised or not exercised (or, to the extent they may
have any such right described in this clause (c), whether as a junior lien
creditor in respect of the Senior Collateral or otherwise, they hereby
irrevocably waive such right);
 
(d)           they will not in any Insolvency Proceeding or other proceeding,
make any claim against any Senior Secured Party seeking damages from or other
relief by way of specific performance, instructions or otherwise, with respect
to, and no Senior Secured Party shall be liable for, any action taken or omitted
to be taken by any Senior Secured Party with respect to the Senior Collateral or
pursuant to the Senior Documents in respect of the Senior Collateral (other than
any action taken or omitted to be taken in violation of this Agreement);
 
(e)           they will not commence judicial or nonjudicial foreclosure
proceedings with respect to, seek to have a trustee, receiver, liquidator or
similar official appointed for or over, attempt any action to take possession of
any Senior Collateral, exercise any right, remedy or power with respect to, or
otherwise take any action to enforce their interest in or realize upon, the
Senior Collateral;
 
(f)           they will not seek, and hereby waive any right, to have the Senior
Collateral or any part thereof marshaled upon any foreclosure or other
disposition of the Senior Collateral; and
 
(g)           they will not take any action that would hinder any exercise of
remedies undertaken by the Senior Secured Parties with respect to the Senior
Collateral under the Senior Security Documents, including any sale, lease,
exchange, transfer or other disposition of any Common Collateral by the Senior
Secured Parties, whether by foreclosure or otherwise, and each Junior Secured
Party waives any and all rights it may have as a junior lien creditor or
otherwise to object to the manner in which any Senior Secured Party seek to
enforce its Senior Liens on any of the Senior Collateral, regardless of whether
any action or failure to act by or on behalf of the Senior Secured Parties is
adverse to the interests of the Junior Secured Parties (subject, however, to the
rights of the Revolving Lender under Section 3.4).
 
Notwithstanding the foregoing, any Junior Representative may, (i) take all such
actions as it shall deem necessary to (A) perfect or continue the perfection of
its Junior Liens or (B) create or preserve (but not enforce) the Junior Liens on
any Collateral, and (ii) subject at all times to the provisions of Section 4,
 

 
20

--------------------------------------------------------------------------------

 



 
enforce or exercise any or all such rights and remedies as to any Junior
Collateral commencing 180 days after the date of the receipt by the Senior
Representative of written notice from the Junior Representative of the
declaration by the Junior Secured Parties of an event of default under the
applicable Junior Documents in accordance with the terms of such Junior
Documents that is continuing and the written demand by the Junior Secured
Parties of the immediate payment in full of all of the applicable Junior
Obligations (such 180-day period being referred to herein as the “Junior
Standstill Period”); provided that
 
(i)           in the event that at any time after the Junior Representative has
sent a notice to the Senior Representative to commence the Junior Standstill
Period, the event of default that was the basis for such notice is cured or
waived or otherwise ceases to exist and no other events of default under the
applicable Junior Documents (including the failure to pay all accelerated Junior
Obligations) have occurred and are then continuing, then the notice shall
automatically and without further action of the parties be deemed rescinded and
no Junior Standstill Period shall be deemed to have been commenced;
 
(j)           the Junior Standstill Period shall be tolled for any period during
which the Senior Representative is stayed from exercising rights or remedies
pursuant to an Insolvency Proceeding or court order so long as, except in the
case of an Insolvency Proceeding, the Senior Representative is using its
commercially reasonable efforts to have such stay lifted;
 
(k)           prior to taking its first action to enforce or exercise any or all
such rights and remedies after the end of the Junior Standstill Period, the
Junior Representative shall give the Senior Representative not more than ten
(10) Business Days’ and not less than five (5) Business Days’ prior written
notice of the intention of Junior Representative to exercise its rights and
remedies, including specifying the rights and remedies that it intends to
exercise, which notice may be sent prior to the end of the Junior Standstill
Period and in the event that Junior Representative shall not take any action to
enforce or exercise any or all of such rights within ninety (90) days after the
end of the Junior Standstill Period, then the notice to commence such Junior
Standstill Period shall automatically and without further action of the parties
be deemed rescinded and no Junior Standstill Period shall be deemed to have been
commenced; and
 
(l)           notwithstanding anything to the contrary contained in this Section
3.2, the Junior Representative and the other Junior Secured Parties may not
exercise any rights and remedies against any specific item or items of Junior
Collateral after the end of the Junior Standstill Period, if and for so long as
the Senior Representative or any other Senior Secured Party is diligently
pursuing in good faith the exercise of its enforcement rights or remedies in
respect of such Collateral.
 
Each Junior Secured Party hereby acknowledges and agrees that no covenant,
agreement or restriction contained in any Junior Document shall be deemed to
restrict in any way the rights and remedies of any Senior Secured Party to take
any Enforcement Action in accordance with this Agreement and the applicable
Senior Document.
 
3.3         Judgment Creditors.  In the event that any Term Loan Secured Party
becomes a judgment lien creditor in respect of Common Collateral as a result of
its enforcement of its rights as an unsecured creditor, such judgment lien shall
be subject to the terms of this Agreement for all purposes (including in
relation to the Revolving Credit Liens and the Revolving Credit Obligations) to
the same extent as all other Liens securing the Term Loan Obligations are
subject to the terms of this Agreement. In the event that any Revolving Credit
Secured Party becomes a judgment lien creditor in respect of Common Collateral
as a result of its enforcement of its rights as an unsecured creditor, such
judgment lien shall be
 

 
21

--------------------------------------------------------------------------------

 



 
subject to the terms of this Agreement for all purposes (including in relation
to the Term Loan Liens and the Term Loan Obligations) to the same extent as all
other Liens securing the Revolving Credit Obligations are subject to the terms
of this Agreement.
 
3.4         Cooperation; Sharing of Information and Access.
 
   (a)           (i)  The Term Loan Administrative Agent, on behalf of itself
and the other Term Loan Secured Parties, agrees that each of them shall take
such actions as the Revolving Lender shall reasonably request in connection with
the exercise by the Revolving Credit Secured Parties of their rights set forth
herein in respect of the Revolving Credit Priority Collateral; and (ii) The
Revolving Lender agrees that it shall take such actions as the Term Loan
Administrative Agent shall reasonably request in connection with the exercise by
the Term Loan Secured Parties of their rights set forth herein in respect of the
Term Loan Priority Collateral.
 
(b)           (i)  In the event that the Revolving Lender shall, in the exercise
of its rights under the Revolving Credit Security Documents or otherwise,
receive possession or control of any books and Records of any Loan Party which
contain information identifying or pertaining to any of the Term Loan Priority
Collateral, the Revolving Lender shall promptly notify the Term Loan
Administrative Agent of such fact and, upon request from the Term Loan
Administrative Agent and as promptly as practicable thereafter (subject to any
confidentiality provisions in the Revolving Credit Documents), either make
available to the Term Loan Administrative Agent such books and Records for
inspection and duplication or provide to the Term Loan Administrative Agent
copies thereof; (ii) in the event that the Term Loan Administrative Agent shall,
in the exercise of its rights under the Term Loan Security Documents or
otherwise, receive possession or control of any books and Records of any Loan
Party which contain information identifying or pertaining to any of the
Revolving Credit Priority Collateral, the Term Loan Administrative Agent shall
promptly notify the Revolving Lender of such fact and, upon request from the
Revolving Lender and as promptly as practicable thereafter (subject to any
confidentiality provisions in the Term Loan Documents), either make available to
the Revolving Lender such books and Records for inspection and duplication or
provide the Revolving Lender copies thereof.
 
(c)           (i) To the extent that the Term Loan Administrative Agent acquires
ownership of any Intellectual Property that constitutes Term Loan Priority
Collateral, the Term Loan Administrative Agent, on behalf of itself and the
other Term Loan Secured Parties, hereby irrevocably grants the Revolving Lender
a non-exclusive worldwide license or right to use, to the maximum extent
permitted by applicable law and to the extent of the Term Loan Administrative
Agent’s and the other Term Loan Secured Parties’ interest therein, exercisable
without payment of royalty or other compensation, to use any of the Intellectual
Property now or hereafter owned by, licensed to, or otherwise used by the Loan
Parties in order for Revolving Lender and Revolving Credit Secured Parties to
purchase, use, market, repossess, possess, store, assemble, manufacture,
process, sell, transfer, distribute or otherwise dispose of any asset included
in the Revolving Credit Priority Collateral in connection with the liquidation,
disposition or realization upon the Revolving Credit Priority Collateral in
accordance with the terms and conditions of the Revolving Credit Security
Documents and the other Revolving Credit Documents and (ii) prior to acquiring
any such ownership, the Term Loan Administrative Agent shall take no action to
interfere with the use by the Revolving Lender and the Revolving Credit Secured
Parties of any license in Intellectual Property acquired by the Revolving Credit
Secured Parties from any Loan Party to take any of the actions contemplated by
clause (a) of this sentence.  Until the Revolving Credit Obligations Payment
Date, the Term Loan Administrative Agent agrees that any sale, transfer or other
disposition by or at the direction of the Term Loan Administrative Agent of any
of the Loan
 

 
22

--------------------------------------------------------------------------------

 



 
Parties’ Intellectual Property (whether by foreclosure or otherwise) will be
subject to the Revolving Lender’s rights as set forth in this Section 3.4.
 
(d)           If the Term Loan Administrative Agent, or any agent or
representative of the Term Loan Administrative Agent, or any receiver, shall,
after the commencement of any Enforcement Action, obtain possession or physical
control of any of the Term Loan Priority Collateral constituting Real Property
or any material Term Loan Priority Collateral constituting Equipment or
Fixtures, the Term Loan Administrative Agent shall use its reasonable best
efforts to promptly notify the Revolving Lender in writing of that fact, and the
Revolving Lender shall, within thirty (30) Business Days thereafter, notify the
Term Loan Administrative Agent in writing as to whether the Revolving Lender
desires to exercise access rights under this Agreement.  In addition, if the
Revolving Lender, or any agent or representative of the Revolving Lender, or any
receiver, shall obtain possession or physical control of any of the Term Loan
Priority Collateral in connection with an Enforcement Action, then the Revolving
Lender shall promptly notify the Term Loan Administrative Agent that the
Revolving Lender is exercising its access rights under this Agreement and its
rights under Section 3.4 under either circumstance.  Upon delivery of such
notice by the Revolving Lender to the Term Loan Administrative Agent, the
parties shall confer in good faith to coordinate with respect to the Revolving
Lender’s exercise of such access rights, with such access rights to apply to any
parcel or item of Term Loan Priority Collateral access to which is reasonably
necessary to enable the Revolving Lender during normal business hours: (i) to
convert Revolving Credit Priority Collateral consisting of raw materials and
work-in-process into saleable finished goods; (ii) to complete any service or
project required for the practical realization of the benefits of the Revolving
Credit Priority Collateral; (iii) to transport such Revolving Credit Priority
Collateral to a point where such conversion can occur; (iv) to otherwise prepare
Revolving Credit Priority Collateral for sale; and/or (v) to arrange or effect
the sale of Revolving Credit Priority Collateral, all in accordance with the
manner in which such matters are completed in the ordinary course of
business.  Consistent with the definition of “Access Period,” access rights will
apply to differing parcels or items of Term Loan Priority Collateral at
differing times, in which case, a differing Access Period will apply to each
such parcel or items (provided that different Access Periods shall not apply to
different items located on a single parcel).  During any pertinent Access
Period, the Revolving Lender and its agents, representatives and designees shall
have an irrevocable, non-exclusive right to have access to, and a rent-free
right to use, the relevant parcel or item of Term Loan Priority Collateral for
the purposes described above.  The Revolving Lender shall take proper and
reasonable care under the circumstances of any Term Loan Priority Collateral
that is used by the Revolving Lender during the Access Period and repair and
replace any damage (ordinary wear-and-tear excepted) caused by the Revolving
Lender or its agents, representatives or designees and the Revolving Lender
shall comply with all applicable laws and any applicable lease in all material
respects in connection with its use or occupancy or possession of the Revolving
Credit Priority Collateral and shall conform in such use to customary industry
practices with respect to the use and maintenance thereof, and, if requested by
the Term Loan Administrative Agent, the Revolving Lender shall provide to the
Term Loan Administrative Agent evidence of liability insurance held by the
Revolving Lender (or by its agents, a receiver or other designee acting on its
behalf) and no moveable item of Term Loan Priority Collateral may be removed
from the premises at which such equipment was theretofore located without the
prior written consent of the Term Loan Administrative Agent.  The Revolving
Lender will not be liable for any diminution in the value of Term Loan Priority
Collateral caused by the absence of the Revolving Credit Priority Collateral
therefrom.  The Revolving Lender and the Term Loan Administrative Agent shall
cooperate and use reasonable efforts to ensure that their activities during the
Access Period as described above do not interfere materially with the activities
of the other as described above, including the right of Term Loan Administrative
Agent to show the Term Loan Priority Collateral to prospective purchasers and to
ready the Term Loan Priority
 

 
23

--------------------------------------------------------------------------------

 



 
Collateral for sale. Consistent with the definition of the term “Access Period,”
if any order or injunction is issued or stay is granted or is otherwise
effective by operation of law that prohibits the Revolving Lender from
exercising any of its rights hereunder, then the Access Period granted to the
Revolving Lender under this Section 3.4 shall be stayed during the period of
such prohibition (so long as the Revolving Lender is using commercially
reasonable efforts to lift any such order, injunction, stay or operation of law,
unless it is a stay issued in an Insolvency Proceeding, in which case Revolving
Lender is not required to attempt to lift such stay) and shall continue
thereafter for the number of days remaining as required under this Section
3.4.  The Term Loan Administrative Agent shall not foreclose or otherwise sell,
remove or dispose of any of the Term Loan Priority Collateral during the Access
Period with respect to such Collateral if such Collateral is reasonably
necessary to enable the Revolving Lender to convert, transport or arrange to
sell the Revolving Credit Priority Collateral as described above.
 
3.5         No Additional Rights For the Loan Parties Hereunder.  Except as
provided in Section 3.6 hereof, if any Revolving Credit Secured Party or Term
Loan Secured Party shall enforce its rights or remedies in violation of the
terms of this Agreement, no Loan Party shall be entitled to use such violation
as a defense to any action by any Revolving Credit Secured Party or Term Loan
Secured Party, nor to assert such violation as a counterclaim or basis for set
off or recoupment against any Revolving Credit Secured Party or any Term Loan
Secured Party.
 
3.6         Actions Upon Breach.  Should any Revolving Credit Secured Party or
Term Loan Secured Party, contrary to this Agreement, in any way take, attempt to
or threaten to take any action with respect to the Common Collateral (including,
without limitation, any attempt to realize upon or enforce any remedy with
respect to this Agreement), or fail to take any action required by this
Agreement, any Revolving Credit Secured Party or any Term Loan Secured Party (in
its own name or in the name of the relevant Loan Party), as applicable, or the
relevant Loan Party, may obtain relief against such Revolving Credit Secured
Party or Term Loan Secured Party, as applicable, by injunction, specific
performance and/or other appropriate equitable relief, it being understood and
agreed by each of the Revolving Lender and the Term Loan Administrative Agent on
behalf of each Term Loan Secured Party that (i) the Revolving Credit Secured
Parties’ or Term Loan Secured Parties’, as applicable, damages from its actions
may at that time be difficult to ascertain and may be irreparable, and (ii) each
Term Loan Secured Party or each Revolving Credit Secured Party, as applicable,
waives any defense that the Loan Parties and/or the Term Loan Secured Parties
and/or Revolving Credit Secured Parties, as applicable, cannot demonstrate
damage and/or be made whole by the awarding of damages.
 
SECTION 4.       Application of Proceeds of Senior Collateral; Dispositions and
Releases of Liens; Notices and Insurance.
 
4.1         Application of Proceeds.
 
(a)           Application of Proceeds of Common Collateral.  The Senior
Representative and Junior Representative, each hereby agree that all Common
Collateral, and all Proceeds thereof, received by either of them in connection
with the collection, sale or disposition of Common Collateral in an Enforcement
Action shall be applied,
 
first, (a) with respect to any Common Collateral or Proceeds thereof, to the
payment of costs and expenses (including reasonable attorneys’ fees and expenses
and court costs) of the Senior Representative in connection with such
Enforcement Action, or (to the extent such Enforcement Action was taken in
conformity with this Agreement by the Junior Representative in lieu of the
Senior Representative), of the Junior Representative, in connection with such
Enforcement Action (provided that the Junior
 
 
24

--------------------------------------------------------------------------------

 
Representative can provide reasonably satisfactory evidence of its costs and
expenses incurred in connection therewith);
 
next, (b) solely with respect to Revolving Credit Priority Collateral and
Proceeds thereof;
 
first, to the payment of Revolving Credit Obligations until the Revolving Credit
Obligations Payment Date;
 
second, to the payment of Term Loan Obligations until the Term Loan Obligations
Payment Date;
 
third, to the payment of Excess Revolving Credit Obligations until the Excess
Revolving Credit Obligations Payment Date;
 
fourth, to the payment of Excess Term Loan Obligations until the Excess Term
Loan Obligations Payment Date and
 
fifth, the balance, if any, to the Loan Parties or to whosoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct;
and
 
next, (c) solely with respect to Term Loan Priority Collateral and Proceeds
thereof:
 
first, to the payment of Term Loan Obligations until the Term Loan Obligations
Payment Date;
 
second, to the payment of Revolving Credit Obligations until the Revolving
Credit Obligations Payment Date;
 
third, to the payment of Excess Term Loan Obligations until the Excess Term Loan
Obligations Payment Date;
 
fourth, to the payment of Excess Revolving Credit Obligations until the Excess
Revolving Credit Obligations Payment Date; and
 
fifth, the balance, if any, to the Loan Parties or to whosoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct.
 
(b)           Limited Obligation or Liability.  In exercising remedies, whether
as a secured creditor or otherwise, the Senior Representative shall have no
obligation or liability to the Junior Representative or to any Junior Secured
Party, regarding the adequacy of any Proceeds or for any action or omission,
save and except solely for an action or omission that breaches the express
obligations undertaken by each party under the terms of this Agreement.
 
(c)           Segregation of Collateral.  Until the occurrence of the Senior
Obligations Payment Date, any Senior Collateral that may be received by any
Junior Secured Party in violation of this Agreement shall be segregated and held
in trust and promptly paid over to the Senior Representative, for the benefit of
the Senior Secured Parties, in the same form as received, with any necessary
endorsements, and each Junior Secured Party or such holder hereby authorizes
 

 
25

--------------------------------------------------------------------------------

 



 
the Senior Representative to make any such endorsements as agent for the Junior
Representative (which authorization, being coupled with an interest, is
irrevocable).
 
4.2         Releases of Liens.  Upon any release, sale or disposition of Senior
Collateral (x) permitted pursuant to the terms of the Senior Documents and the
Junior Documents that results in the release of the Senior Lien on any Senior
Collateral or (y) pursuant to any Enforcement Action (other than release of the
Senior Lien due to the occurrence of the Senior Obligations Payment Date), the
Junior Lien on such Senior Collateral (excluding any portion of the Proceeds of
such Senior Collateral remaining after the Senior Obligations Payment Date
occurs) shall be automatically and unconditionally released with no further
consent by or action of any Person.  The Junior Representative shall promptly
execute and deliver such release documents and instruments and shall take such
further actions as the Senior Representative shall request to evidence any
release of the Junior Lien described in this Section 4.2.  The Junior
Representative hereby appoints the Senior Representative and any officer or duly
authorized person of the Senior Representative, with full power of substitution,
as its true and lawful attorney-in-fact with full irrevocable power of attorney
in the place and stead of the Junior Representative and in the name of the
Junior Representative or in the Senior Representative’s own name, from time to
time, in the Senior Representative’s sole discretion, for the purposes of
carrying out the terms of this Section 4.2, to take any and all appropriate
action and to execute and deliver any and all documents and instruments as may
be necessary or desirable to accomplish the purposes of this Section 4.2,
including, without limitation, any financing statements, endorsements,
assignments, releases or other documents or instruments of transfer (which
appointment, being coupled with an interest, is irrevocable).
 
4.3         Insurance.  Proceeds of Common Collateral include insurance proceeds
and therefore the Lien Priority shall govern the ultimate disposition of
casualty insurance proceeds.  Each of the Revolving Lender and the Term Loan
Administrative Agent (each for and on behalf of their respective Secured
Parties), shall be named as additional insured or loss payee, as applicable,
with respect to all insurance policies relating to any Common Collateral. Prior
to the Revolving Credit Obligations Payment Date, the Revolving Lender shall
have the sole and exclusive right, as between the Term Loan Administrative Agent
on the one hand and the Revolving Lender on the other hand, to adjust settlement
of insurance claims in the event of any covered loss, theft or destruction of
Revolving Credit Priority Collateral.  Prior to the Term Loan Obligations
Payment Date, the Term Loan Administrative Agent shall have the sole and
exclusive right, as between the Revolving Lender on the one hand and the Term
Loan Administrative Agent on the other hand, to adjust settlement of insurance
claims in the event of any covered loss, theft or destruction of Term Loan
Priority Collateral.  All proceeds of such insurance shall be remitted to the
Revolving Lender (to the extent the Revolving Lender has a Senior Lien on the
property giving rise to such insurance proceeds) or the Term Loan Administrative
Agent (to the extent the Term Loan Administrative Agent has a Senior Lien on the
property giving rise to such insurance proceeds) and each of the Term Loan
Administrative Agent and Revolving Lender shall cooperate (if necessary) in a
reasonable manner in effecting the payment of insurance proceeds in accordance
with Section 4.1.
 
4.4.        Rights as Unsecured and Secured Creditors. Except to the extent in
contravention of the express terms of this Agreement any Secured Party may
exercise rights and remedies as an unsecured creditor against any Loan Party in
accordance with the terms of the applicable Revolving Credit Documents or Term
Loan Documents and applicable law.  Nothing in this Agreement shall prohibit the
receipt by any Secured Party of required payments in respect of interest,
principal and other obligations under the applicable Revolving Credit Documents
or Term Loan Documents unless such payment is made with an application of
proceeds that violates the waterfall for application of proceeds set forth in
Section 4.1 or otherwise violates any other provision of this Agreement.
 
SECTION 5.       Insolvency Proceedings.
 

 
26

--------------------------------------------------------------------------------

 



 
5.1         Filing of Motions.  Until the Senior Obligations Payment Date has
occurred, the Junior Representative agrees on behalf of itself and the other
Junior Secured Parties that no Junior Secured Party shall, in or in connection
with any Insolvency Proceeding, file any pleadings or motions, take any position
at any hearing or proceeding of any nature, or otherwise take any action
whatsoever, in each case in respect of any of the Senior Collateral, including,
without limitation, with respect to the determination of any Liens or claims
held by the Senior Representative (including the validity and enforceability
thereof) or any other Senior Secured Party in respect of any Senior Collateral
or the value of any claims of such parties under Section 506(a) of the
Bankruptcy Code or otherwise; provided that the Junior Representative may (i)
file a proof of claim in an Insolvency Proceeding, (ii) file any necessary
responsive or defensive pleadings in opposition of any motion or other pleadings
made by any Person objecting to or otherwise seeking the disallowance of any
Person objecting to or otherwise seeking the disallowance of the claims of the
Junior Secured Parties on the Senior Collateral, (iii) seek adequate protection
in respect of its Junior Lien to the extent permitted by this Agreement, (iv)
seek or object to any valuation of the Senior Collateral (other than as
otherwise prohibited hereby), and (v) object to any Revolving Credit DIP
Financing or Term Loan DIP Financing based on lack of adequate protection in
respect of the Senior Collateral to the extent that such financing is
inconsistent with the consents provided by the Junior Representative in Section
5.2, in each case, subject to the limitations contained in this Agreement and
only if consistent with the terms and the limitations on the Junior
Representative imposed hereby.
 
5.2         Financing Matters.
 
(a)           If any Loan Party becomes subject to any Insolvency Proceeding in
the United States at any time prior to the Revolving Credit Obligations Payment
Date, and if the Revolving Lender or the other Revolving Credit Secured Parties
desire to consent (or not object) to the use of cash collateral under the
Bankruptcy Code or to provide financing to any Loan Party under the Bankruptcy
Code or to consent (or not object) to the provision of such financing to any
Loan Party by any third party (any such financing, “Revolving Credit DIP
Financing”), then the Term Loan Administrative Agent agrees, on behalf of itself
and the other Term Loan Secured Parties, that each Term Loan Secured Party (i)
will be deemed to have consented to, will raise no objection to, nor support any
other Person objecting to, the use of such cash collateral or to such Revolving
Credit DIP Financing on the grounds of a failure to provide “adequate
protection” for the Term Loan Lien or on any other grounds (and will not request
any adequate protection solely as a result of such Revolving Credit DIP
Financing) and (ii) will subordinate (and will be deemed hereunder to have
subordinated) the Term Loan Liens on any Revolving Credit Priority Collateral
(A) to such Revolving Credit DIP Financing on the same terms as the Term Loan
Liens are subordinated thereto (and such subordination will not alter in any
manner the terms of this Agreement), (B) to any adequate protection provided to
the Revolving Credit Secured Parties and (C) to any “carve-out” agreed to by the
Revolving Lender or the other Revolving Credit Secured Parties, so long as (v)
the proposed Revolving Credit DIP Financing does not compel any Loan Party to
seek confirmation of a specific plan of reorganization for which all or
substantially all of the material terms are set forth in such financing
documentation, (w) the maximum principal amount of the Revolving Credit DIP
Financing (together with any Revolving Credit Obligations that will not be
repaid or fully cash collateralized with the proceeds of the initial advance
under the Revolving Credit DIP Financing) will not exceed the Revolving
Principal Debt Cap, (x) the Term Loan Administrative Agent retains its Term Loan
Lien (in each case, including Proceeds thereof arising after the commencement of
the case under the Bankruptcy Code) and, as to the Term Loan Priority Collateral
only, such Lien has the same priority as existed prior to the commencement of
the case under the Bankruptcy Code and any Lien securing such Revolving Credit
DIP Financing is junior and subordinate to the Term Loan Lien on the Term Loan
Priority Collateral, (y) all Liens on Revolving Credit Priority Collateral
securing any such Revolving
 

 
27

--------------------------------------------------------------------------------

 



 
Credit DIP Financing shall be senior to or on a parity with the Revolving Credit
Lien on the Revolving Credit Priority Collateral and (z) if the Revolving Lender
receives a replacement or adequate protection Lien on post-petition assets of
the debtor to secure the Revolving Credit Obligations, and such replacement or
adequate protection Lien is on any of the Term Loan Priority Collateral, (1)
such replacement or adequate protection Lien on such post-petition assets which
are part of the Term Loan Priority Collateral (the “Term Loan Post-Petition
Assets”) is junior and subordinate to the Term Loan Lien on the Term Loan
Priority Collateral and (2) the Term Loan Administrative Agent also receives a
replacement or adequate protection Lien on such Term Loan Post-Petition Assets
of the debtor to secure the Term Loan Obligations. In no event will any of the
Revolving Credit Secured Parties seek to obtain a priming Lien on any of the
Term Loan Priority Collateral and nothing contained herein shall be deemed to be
a consent by Term Loan Secured Parties to any adequate protection payments using
Term Loan Priority Collateral.
 
(b)           If any Loan Party becomes subject to any Insolvency Proceeding in
the United States at any time prior to the Term Loan Obligations Payment Date,
and if the Term Loan Administrative Agent or the other Term Loan Secured Parties
desire to consent (or not object) or to provide financing to any Loan Party
under the Bankruptcy Code or to consent (or not object) to the provision of such
financing to any Loan Party by any third party (any such financing, “Term Loan
DIP Financing”), then the Revolving Lender agrees that the Revolving Lender (i)
will be deemed to have consented to, will raise no objection to, nor support any
other Person objecting to such Term Loan DIP Financing on the grounds of a
failure to provide “adequate protection” for the Revolving Credit Lien or on any
other grounds (and will not request any adequate protection solely as a result
of such Term Loan DIP Financing) and (ii) will subordinate (and will be deemed
hereunder to have subordinated) the Revolving Credit Liens on any Term Loan
Priority Collateral (A) to such Term Loan DIP Financing on the same terms as the
Revolving Credit Liens are subordinated thereto (and such subordination will not
alter in any manner the terms of this Agreement), (B) to any adequate protection
provided to the Term Loan Secured Parties and (C) to any “carve-out” agreed to
by the Term Loan Administrative Agent or the other Term Loan Secured Parties, so
long as (v) the proposed Term Loan DIP Financing does not compel any Loan Party
to seek confirmation of a specific plan of reorganization for which all or
substantially all of the material terms are set forth in such financing
documentation, (w) the maximum principal amount of the Term Loan DIP Financing
(together with any Term Loan Obligations that will not be repaid or fully cash
collateralized with the proceeds of the initial advance under the Term Loan DIP
Financing) will not exceed the Term Loan Principal Debt Cap, (x) the Revolving
Lender retains its Revolving Credit Lien (in each case, including Proceeds
thereof arising after the commencement of the case under the Bankruptcy Code)
and, as to the Revolving Credit Priority Collateral only, such Lien has the same
priority as existed prior to the commencement of the case under the Bankruptcy
Code and any Lien securing such Term Loan DIP Financing is junior and
subordinate to the Revolving Credit Lien on the Revolving Credit Priority
Collateral, (y) all Liens on Term Loan Priority Collateral securing any such
Term Loan DIP Financing shall be senior to or on a parity with the Term Loan
Lien on the Term Loan Priority Collateral and (z) if the Term Loan
Administrative Agent receives a replacement or adequate protection Lien on
post-petition assets of the debtor to secure the Term Loan Obligations, and such
replacement or adequate protection Lien is on any of the Revolving Credit
Priority Collateral, (1) such replacement or adequate protection Lien on such
post-petition assets which are part of the Revolving Credit Priority Collateral
(the “Revolving Credit Post-Petition Assets”) is junior and subordinate to the
Revolving Credit Lien on the Revolving Credit Priority Collateral and (2) the
Revolving Lender also receives a replacement or adequate protection Lien on such
Revolving Credit Post-Petition Assets of the debtor to secure the Revolving
Credit Obligations. In no event will any of the Term Loan Secured Parties seek
to obtain a priming Lien on any of the Revolving Credit Priority
 

 
28

--------------------------------------------------------------------------------

 



 
Collateral and nothing contained herein shall be deemed to be a consent by the
Revolving Credit Secured Parties to any adequate protection payments using
Revolving Credit Priority Collateral.
 
(c)           All Liens granted to the Term Loan Administrative Agent or the
Revolving Lender in any Insolvency Proceeding, whether as adequate protection or
otherwise, are intended to be and shall be deemed to be subject to the Lien
Priority and the other terms and conditions of this Agreement.
 
5.3         Relief From the Automatic Stay.  Until the Revolving Credit
Obligations Payment Date, the Term Loan Administrative Agent agrees, on behalf
of itself and the other Term Loan Secured Parties, that none of them will seek
relief from the automatic stay or from any other stay in any Insolvency
Proceeding or take any action in derogation thereof, in each case in respect of
any Revolving Credit Priority Collateral, without the prior written consent of
the Revolving Lender.  Until the Term Loan Obligations Payment Date, the
Revolving Lender agrees that it will not seek relief from the automatic stay or
from any other stay in any Insolvency Proceeding or take any action in
derogation thereof, in each case in respect of any Term Loan Priority
Collateral, without the prior written consent of the Term Loan Administrative
Agent. In addition, neither the Term Loan Administrative Agent nor the Revolving
Lender shall seek any relief from the automatic stay with respect to any Common
Collateral without providing thirty (30) days’ prior written notice to the
other, unless otherwise agreed in writing by both the Revolving Lender and the
Term Loan Administrative Agent.
 
5.4         Adequate Protection.
 
(a)           The Junior Representative, on behalf of itself and the Junior
Secured Parties, agrees that, prior to the Senior Obligations Payment Date, none
of them shall contest (or support any other Person contesting) (a) any request
by the Senior Representative or any Senior Secured Party for adequate protection
of its interest in the Senior Collateral (unless in contravention of Section
5.2(a) or (b), as applicable), or (b) any objection by the Senior Representative
or any Senior Secured Party to any motion, relief, action, or proceeding based
on a claim by the Senior Representative or any Senior Secured Party that its
interests in the Senior Collateral (unless in contravention of Section 5.2(a) or
(b), as applicable) are not adequately protected (or any other similar request
under any law applicable to an Insolvency Proceeding), so long as any Liens
granted to the Senior Representative as adequate protection of its interests are
subject to this Agreement.
 
(b)           Among other things, the Senior Representative may seek or request
adequate protection of its interest in the Senior Collateral in the form of a
replacement Lien on Post-Petition Assets of any Loan Party which Lien, if
granted, will be senior to the Liens securing the Junior Obligations, including
any Liens permitted under this Section 5.4 to the extent such Post-Petition
Assets of such Loan Party would have constituted Senior Collateral as to the
Senior Representative for the applicable Senior Obligations but for the
occurrence of the Insolvency Proceeding (but may not seek adequate protection in
the form of replacement Liens on property that is (or that but for the
occurrence of the Insolvency Proceeding would be) Junior Collateral (as to such
Senior Representative)).
 
(c)           Notwithstanding the preceding Section 5.4(a) and Section 5.4(b),
in any Insolvency Proceeding involving a Loan Party, except as permitted in this
Section 5.4, no Junior Secured Party  may seek or request adequate protection or
other relief.  If the Senior Representative is granted adequate protection in
the form of additional or replacement Collateral in connection with any
Revolving Credit DIP Financing or Term Loan DIP Financing, then (A) the Junior
Representative may seek or request adequate protection in the form of a
replacement Lien on Post-Petition Assets of any Loan Party that would have
constituted Junior Collateral (as to Junior Representative) for the applicable
Junior Obligations but for the occurrence of the Insolvency Proceeding, provided
that any such Lien shall be
 

 
29

--------------------------------------------------------------------------------

 



 
subordinated to all Liens securing repayment of the Revolving Credit DIP
Financing or Term Loan DIP Financing (as applicable), all Senior Adequate
Protections Liens (as to such Junior Representative), and  any “carve-out”
agreed to by the Senior Representative (and all Senior Obligations relating
thereto) in respect of such Senior Representative’s Senior Collateral pursuant
to Section 5.2 on the same basis as the other Liens securing the Junior
Obligations are so subordinated to the Liens securing Senior Obligations under
this Agreement and (B) in the event the Junior Representative seeks or requests
adequate protection in respect of its Junior Collateral and such adequate
protection is granted in the form of Liens on Post-Petition Assets of any Loan
Party that would have constituted Junior Collateral (as to Junior
Representative) for the applicable Junior Obligations but for the occurrence of
the Insolvency Proceeding, then such Junior Representative agrees that the
Senior Representative shall also be granted a Senior Lien on such Post-Petition
Assets of such Loan Party as security for the applicable Senior Obligations to
the extent such Post-Petition Assets of such Loan Party would have constituted
Senior Collateral for the Senior Representative but for the occurrence of the
Insolvency Proceeding and for any the Revolving Credit DIP Financing or Term
Loan DIP Financing (as applicable), and that any Lien on such Post-Petition
Assets of such Loan Party securing the Junior Obligations shall be subordinated
to the Liens on such Post-Petition Assets securing the Senior Obligations, all
Liens securing the Revolving Credit DIP Financing or Term Loan DIP Financing (as
applicable), all Senior Adequate Protections Liens, and any “carve-out” agreed
to by the Senior Representative in respect of Senior Collateral (and all Senior
Obligations relating thereto) on the same basis as the other Junior Liens
securing the Junior Obligations are so subordinated to such Liens securing
Senior Obligations under this Agreement.
 
(d)           So long as Senior Representative is receiving payment in cash of
all Post-Petition Interest (including all interest at the applicable rate under
the Senior Documents), Junior Representative may seek and, subject to the terms
hereof, retain payments of Post-Petition Interest (consisting of interest at the
applicable rate under the Junior Documents. If a Junior Secured Party receives
any such adequate protection payments before the Senior Obligations Payment
Date, then upon the effective date of any plan or the conclusion or dismissal of
any Insolvency Proceeding, the Junior Secured Party will pay over to the Senior
Representative an amount equal to the lesser of (i) any such adequate protection
payments received by the Junior Secured Party and (ii) the amount necessary to
cause the Senior Obligations Payment Date to occur.  Notwithstanding anything
herein to the contrary, no Junior Secured Parties may request or receive
adequate protection payments from Proceeds of any Collateral which as to such
Junior Secured Party is not its Senior Collateral, and nothing herein shall
limit the rights of the Senior Representative to object to such adequate
protection in the form of cash payments, periodic cash payments or cash payments
of interest to the Junior Secured Parties.
 
5.5         Avoidance Issues.  If any Senior Secured Party is required in any
Insolvency Proceeding or otherwise to disgorge, turn over or otherwise pay to
the estate of any Loan Party, because such amount was avoided or ordered to be
paid or disgorged for any reason, including without limitation because it was
found to be a fraudulent or preferential transfer, any amount (a “Recovery”),
whether received as Proceeds of security, enforcement of any right of set-off or
otherwise, then the Senior Obligations shall be reinstated to the extent of such
Recovery and deemed to be outstanding as if such payment had not occurred and
the Senior Obligations Payment Date shall be deemed not to have occurred.  If
this Agreement shall have been terminated prior to such Recovery, this Agreement
shall be reinstated in full force and effect, and such prior termination shall
not diminish, release, discharge, impair or otherwise affect the obligations of
the parties hereto.  The Junior Secured Parties agree that none of them shall be
entitled to benefit from any avoidance action affecting or otherwise relating to
any distribution or allocation made in accordance with this Agreement, whether
by preference or otherwise, it being understood and agreed that the benefit of
such avoidance action otherwise allocable to them shall instead be allocated and
turned over for application in accordance with the priorities set forth in this
Agreement.
 

 
30

--------------------------------------------------------------------------------

 



 
5.6         Asset Dispositions in an Insolvency Proceeding.  Neither the Junior
Representative nor any other Junior Secured Party shall, in an Insolvency
Proceeding or otherwise, oppose any sale or disposition of any Senior Collateral
that is supported by the Senior Secured Parties, and the Junior Representative
and each other Junior Secured Party will be deemed to have consented under
Section 363 of the Bankruptcy Code (and otherwise) to any sale of any Senior
Collateral supported by the Senior Secured Parties and to have released their
Liens on such assets; provided, that (A) such Junior Representative’s Lien(s)
attaches to the proceeds of such sale or other disposition (subject to the terms
of this Agreement) and (B) the Junior Representative may object to any the
application of proceeds of such sale, other than an application to repay Senior
Obligations, Revolving Credit DIP Financing or Term Loan DIP Financing.
 
5.7         Other Matters.  To the extent that the Senior Representative or any
Senior Secured Party has or acquires rights under Section 363 or Section 364 of
the Bankruptcy Code with respect to any of the Junior Collateral, the Senior
Representative agrees, on behalf of itself and the other Senior Secured Parties,
not to assert any of such rights without the prior written consent of the Junior
Representative; provided that if requested by the Junior Representative, the
Senior Representative shall timely exercise such rights in the manner requested
by the Junior Representative, including any rights to payments in respect of
such rights.
 
5.8         Effectiveness in Insolvency Proceedings.  This Agreement, which the
parties hereto expressly acknowledge is a “subordination agreement” under
Section 510(a) of the Bankruptcy Code, shall be effective before, during and
after the commencement of an Insolvency Proceeding.
 
5.9.        Reorganization Securities.  If, in any Insolvency Proceeding, debt
obligations of any reorganized Loan Party secured by Lien upon any property of
such reorganized Loan Party are distributed pursuant to a plan of reorganization
on account of Senior Obligations and Junior Obligations, then, to the extent
such debt obligations are secured by Liens upon Common Collateral (or
Post-Petition Assets that but for the Insolvency Proceeding would be Common
Collateral), the provisions of this Agreement will survive the distribution of
such debt obligations and will apply with like effect to the Liens securing such
debt obligations.
 
5.10.      Post-Petition Interest.  No Secured Party shall oppose or seek to
challenge any claim by the any other Secured Party for allowance in any
Insolvency Proceeding of Revolving Credit Obligations or Term Loan Obligations
consisting of Post-Petition Interest, or post-petition fees or expenses to the
extent of the value of the Senior Lien securing such other Secured Party’s
claim, without regard to the existence of the Junior Lien on the applicable
Common Collateral.
 
SECTION 6.       Term Loan Documents and Revolving Credit Documents.
 
(a)           Each Loan Party and the Term Loan Administrative Agent, on behalf
of itself and the Term Loan Secured Parties, agrees that it shall not at any
time execute or deliver any amendment or other modification to any of the Term
Loan Documents inconsistent with or in violation of this Agreement.  Without
limiting the foregoing, without the prior written consent of the Revolving
Lender, no Term Loan Document may be amended, supplemented, replaced or
otherwise modified, whether or not in connection with a Replacement Term Loan
Agreement, in each case if the effect of any such amendment, supplement,
replacement or modification is to do any of the following:
 
(i)           change or otherwise modify the method of computing interest or
increase the “Applicable Margin” or similar component of the interest provisions
applicable to the
 

 
31

--------------------------------------------------------------------------------

 



 
Term Loan Obligations so that the interest rate is increased by more than 3.00%
per annum from the interest rate in effect on the date hereof (excluding
increases resulting from (A) increases in any underlying reference rate not
caused by an amendment, supplement, modification or refinancing of the Term Loan
Agreement, (B) the application of any pricing grid set forth in the Term Loan
Agreement as in effect on the date hereof, or (C) the accrual of interest at the
default rate);
 
(ii)           increase the Term Loan Obligations in respect of principal (or
the commitments with respect thereto) to an amount exceeding the Term Loan
Principal Debt Cap or otherwise to create Excess Term Loan Obligations;
 
(iii)           impose any restriction or limitation on the Loan Parties’
ability (including, without limitation, by changing the requisite vote of the
Term Loan Secured Parties) to effect any amendment, supplement, modification or
refinancing of the Revolving Credit Documents that is materially more
restrictive or limiting than any restriction or limitation contained in the Term
Loan Documents in effect as of the date hereof;
 
(iv)           accelerate or increase the amount of any mandatory prepayments or
shorten or reduce the scheduled final maturity date for repayment in full of the
Term Loan Obligations in the Term Loan Documents in effect as of the date hereof
to an earlier date; or
 
(v)           modify or add any covenant or event of default under the Term Loan
 
Documents which directly restricts one or more Loan Parties from making payments
under the Revolving Credit Documents which would otherwise be permitted under
the Term Loan Documents as in effect on the date hereof.
 
(b)           Each Loan Party and the Revolving Lender agrees that it shall not
at any time execute or deliver any amendment or other modification to any of the
Revolving Credit Documents inconsistent with or in violation of this
Agreement.  Without limiting the foregoing, without the prior written consent of
the Term Loan Administrative Agent, no Revolving Credit Document may be amended,
supplemented, replaced or otherwise modified, whether or not in connection with
a Replacement Revolving Credit Agreement, in each case if the effect of any such
amendment, supplement, replacement or modification is to do any of the
following:
 
(i)           change or otherwise modify the method of computing interest or
increase the “Applicable Margin” or similar component of the interest provisions
applicable to the Revolving Credit Obligations so that the interest rate is
increased by more than 3.00% per annum from the interest rate in effect on the
date hereof (excluding increases resulting from (A) increases in any underlying
reference rate not caused by an amendment, supplement, modification or
refinancing of the Revolving Credit Agreement, (B) the application of any
pricing grid set forth in the Revolving Credit Agreement as in effect on the
date hereof, or (C) the accrual of interest at the default rate);
 
(ii)           (x) increase the Revolving Principal Debt (or the commitments
with respect thereto) to an amount exceeding the Revolving Principal Debt Cap or
otherwise create Excess Revolving Credit Obligations, or (y) increase any
advance rate included in the definition of Borrowing Base by more than 5
percentage points (5%) from those in effect on the date hereof (for the
avoidance of doubt, it being understood that the Revolving Lender shall have the
sole right and discretion to determine, audit and approve
 

 
32

--------------------------------------------------------------------------------

 



 
the calculation of the Borrowing Base under and as such term is defined in the
Revolving Credit Agreement (as in effect on the date hereof or as amended as
permitted hereby), and to determine whether inventory and accounts satisfy the
criteria for “Eligible Accounts” or “Eligible Inventory”, as the case may be,
under the Revolving Credit Agreement and to establish, increase or decrease
reserves in respect of the Borrowing Base from time to time, provided, however,
that no such determination, audit, approval, establishment, increase or decrease
shall, for the purposes of the Revolving Principal Debt Cap, apply retroactively
to any revolving advance made or letter of credit issued under the Revolving
Credit Agreement);
 
(iii)           impose any restriction or limitation on the Loan Parties’
ability (including, without limitation, by changing the requisite vote of the
Revolving Credit Secured Parties) to effect any amendment, supplement,
modification or refinancing of the Term Loan Documents that is materially more
restrictive or limiting than any restriction or limitation contained in the
Revolving Credit Documents in effect as of the date hereof;
 
(iv)           accelerate or increase the amount of any mandatory prepayments or
shorten or reduce the scheduled final maturity date for repayment in full of the
Revolving Credit Obligations in the Revolving Credit Documents in effect as of
the date hereof to an earlier date; or
 
(v)           modify or add any covenant or event of default under the Revolving
Credit Documents which directly restricts one or more Loan Parties from making
payments under the Term Loan Documents which would otherwise be permitted under
the Revolving Credit Documents as in effect on the date hereof.
 
(c)           In the event the Senior Representative enters into any amendment,
waiver or consent in respect of any of the Senior Security Documents for the
purpose of adding to, or deleting from, or waiving or consenting to any
departures from any provisions of, any Senior Security Document or changing in
any manner the rights of any parties thereunder, in each case solely with
respect to any Senior Collateral, then such amendment, waiver or consent shall
apply automatically to any comparable provision of the Comparable Security
Document without the consent of or action by any Junior Secured Party (with all
such amendments, waivers and modifications subject to the terms hereof);
provided that, (i) no such amendment, waiver or consent shall have the effect of
removing assets subject to the Lien of any Junior Security Document, except to
the extent that a release of such Lien is permitted by Section 4.2, (ii) any
such amendment, waiver or consent that adversely affects the rights of the
Junior Secured Parties and does not affect the Senior Secured Parties in a like
or similar manner shall not apply to the Junior Security Documents without the
consent of the Junior Representative, (iii) no such amendment, waiver or consent
with respect to any provision applicable to the Junior Representative under the
Junior Documents shall be made without the prior written consent of the Junior
Representative and (iv) notice of such amendment, waiver or consent shall be
given to the Junior Representative no later than 30 days after its
effectiveness; provided that the failure to give such notice shall not affect
the effectiveness and validity thereof.
 
(d)           All Revolving Credit Security Documents and all Term Loan Security
Documents shall be in substantially the same form.  Any amendment, modification
or supplement of or to any Revolving Credit Security Document that adds
Collateral or adds or increases any obligation on any one or more of the Loan
Parties or further restricts any one or more of the Loan Parties shall be deemed
to have been made to the corresponding Term Loan Security Document and each Loan
Party will promptly provide such amendment, modification or supplement to the
 

 
33

--------------------------------------------------------------------------------

 



 
Term Loan Administrative Agent and cooperate with the Term Loan Administrative
Agent in documenting such deemed change. Any amendment, modification or
supplement of or to any Term Loan Security Document that adds Collateral or adds
or increases any obligation on any one or more of the Loan Parties or further
restricts any one or more of the Loan Parties shall be deemed to have been made
to the corresponding Revolving Credit Security Document and each Loan Party will
promptly provide such amendment, modification or supplement to the Revolving
Lender and cooperate with the Revolving Lender in documenting such deemed
change.  The provisions of this paragraph (d) are subject to the provisions of
Section 2.4(d).
 
SECTION 7.       Purchase Option.
 
7.1         Notice of Exercise.  Upon the earliest to occur of (i) the
acceleration of all Revolving Credit Obligations under the Revolving Credit
Documents, without either being rescinded or without an agreement by the
Revolving Lender to forbear from the exercise of remedies which continues
without rescission for at least ten (10) days, (ii) the commencement by the
Revolving Lender of any Enforcement Action with respect to Collateral, which
results in the collection and/or disposition (in each case, through an
Enforcement Action) of Revolving Credit Priority Collateral representing
Revolving Credit Priority Collateral consisting of inventory, accounts and
proceeds thereof having an aggregate book value equal to 10% or more of the
total book value of the Revolving Credit Priority Collateral of such type as of
the most recent fiscal quarter for which financial statements have been
delivered under the Revolving Credit Agreement and Term Loan Agreement or (iii)
the commencement of any Insolvency Proceeding (such earliest occurrence, the
“Trigger Event”), any one or more of the Term Loan Creditors, acting as a single
group (the “Purchasing Term Loan Creditors”), shall have the option within
fifteen (15) Business Days of the Trigger Event upon at least ten (10) Business
Days' prior written notice to the Revolving Lender (the “Purchase Notice”) to
purchase all of the Revolving Credit Obligations from the Revolving Credit
Secured Parties.  The Purchase Notice shall be irrevocable.
 
7.2         Purchase and Sale.  On the date specified by the relevant Purchasing
Term Loan Creditors in the Purchase Notice (which date shall not be less than
ten (10) Business Days from the receipt by the Revolving Lender of the Purchase
Notice and shall not be more than twenty-five (25) Business Days after the
Trigger Event), the Revolving Lender shall sell to the Purchasing Term Loan
Creditors, and the Purchasing Term Loan Creditors shall purchase from the
Revolving Lender and each other Revolving Credit Secured Party, the Revolving
Credit Obligations; provided that, (x) the Revolving Lender and the Revolving
Credit Secured Parties shall retain all rights to be indemnified or held
harmless by the Loan Parties in accordance with the terms of the Revolving
Credit Documents but shall not retain any rights to the security therefor and
(y) the Revolving Credit Secured Parties shall continue to own the Excess
Revolving Credit Obligations, provided, however, that until later of the Term
Loan Obligations Payment Date and the Revolving Credit Payment Obligations Date,
the Revolving Credit Secured Parties shall have no right to exercise any rights
in respect thereof (and shall have no voting rights in respect thereof, other
than the right to consent to any amendment, modification or supplement to the
Excess Revolving Credit Obligations that treats the Excess Revolving Credit
Obligations in a manner which is different and more adverse to the holders of
the Excess Revolving Credit Obligations than the corresponding amendment,
modification or supplement to Revolving Credit Obligations so purchased and
outstanding). For the purposes of this Section 7.2, the terms Revolving Lender
and Revolving Credit Secured Parties shall mean the Persons that constitute the
Revolving Lender and the Revolving Credit Secured Parties immediately prior to
the consummation of the purchase of the Revolving Credit Obligations and shall
not refer to the Purchasing Term Loan Creditors.
 
7.3         Payment of Purchase Price.  Upon the date of such purchase and sale,
the Purchasing Term Loan Creditors shall (a) pay to the Revolving Lender for the
benefit of the Revolving Credit Secured Parties as the purchase price therefor
the full amount of all the Revolving Credit Obligations then
 

 
34

--------------------------------------------------------------------------------

 



 
outstanding and unpaid (including principal, interest, fees and expenses,
including reasonable attorneys' fees and legal expenses), (b) furnish cash
collateral to the Revolving Lender in a manner and in such amounts as the
Revolving Lender determines is reasonably necessary to secure the Revolving
Lender, the Revolving Credit Secured Parties, Letter of Credit issuing banks and
applicable affiliates in connection with any issued and outstanding Letters of
Credit, Banking Services Obligations, hedging obligations secured by the
Revolving Credit Documents and indemnification obligations which may become
payable under the Revolving Credit Documents (other than indemnification
obligations that are Unasserted Contingent Obligations), (c) agree to reimburse
the Revolving Lender, the Revolving Credit Secured Parties and Letter of Credit
issuing banks for any loss, cost, damage or expense (including reasonable
attorneys' fees and legal expenses) in connection with any commissions, fees,
costs or expenses related to any issued and outstanding Letters of Credit and
any checks or other payments provisionally credited to the Revolving Credit
Obligations, and/or as to which the Revolving Lender has not yet received final
payment, (d) agree to reimburse the Revolving Credit Secured Parties including,
any Letter of Credit issuing banks, in respect of indemnification obligations of
the Loan Parties under the Revolving Credit Documents as to matters or
circumstances known to the Revolving Credit Secured Parties at the time of the
purchase and sale which would reasonably be expected to result in any loss,
cost, damage or expense (including reasonable attorneys' fees and legal
expenses) to the Revolving Credit Secured Parties or Letter of Credit issuing
banks, as applicable, and (e) agree to indemnify and hold harmless the Revolving
Credit Secured Parties, Letter of Credit issuing banks and applicable affiliates
in connection with any issued and outstanding Letters of Credit, from and
against any loss, liability, claim, damage or expense (including reasonable fees
and expenses of legal counsel) arising out of any claim asserted by a third
party in respect of the Revolving Credit Obligations as a direct result of any
acts by any Term Loan Secured Party occurring after the date of such
purchase; provided, that in no event shall any of the amounts described in any
of clauses (a), (b), (c), (d) or (e) above include any Excess Revolving Credit
Obligations.   Such purchase price and cash collateral shall be remitted by wire
transfer in federal funds to such bank account as the Revolving Lender may
designate in writing for such purpose.
 
7.4         Limitation on Representations and Warranties.  Such purchase shall
be expressly made without representation or warranty of any kind by the
Revolving Lender or any Revolving Credit Secured Party and without recourse of
any kind, except that the Revolving Lender and each Revolving Credit Secured
Party shall represent and warrant:  (a) the amount of the Revolving Credit
Obligations being purchased from it, (b) that such Revolving Credit Secured
Party owns the Revolving Credit Obligations free and clear of any Liens or
encumbrances and (c) that such Revolving Credit Secured Party has the right to
assign such Revolving Credit Obligations and the assignment is duly authorized.
 
7.5.        Limitation on Exercise of Remedies.  After the receipt by the
Revolving Lender of a Purchase Notice and until the later of (a) the expiration
of the applicable period for consummation of the purchase of Revolving Credit
Obligations contemplated by such Purchase Notice (as such period may be mutually
extended by the Revolving Lender and Purchasing Term Loan Creditors) and (b) the
purchase of the Revolving Credit Obligations contemplated by such Purchase
Notice, except in the event of Exigent Circumstances, the Revolving Credit
Secured Parties shall not take any material Enforcement Action without the
consent of the Purchasing Term Loan Creditors, which consent may not be
unreasonably withheld or delayed (it being understood that from and after the
purchase of the Revolving Credit Obligations contemplated by this Section 7,
Purchasing Term Loan Creditors in their capacities as Revolving Credit Secured
Parties shall not be bound by this Section 7.5).
 
SECTION 8.       Reliance; Waivers; etc.
 
8.1         Reliance.  The Revolving Credit Documents are deemed to have been
executed and delivered, and all extensions of credit thereunder are deemed to
have been made or incurred, in reliance upon this Agreement. The Term Loan
Administrative Agent, on behalf of it itself and the other Term
 

 
35

--------------------------------------------------------------------------------

 



 
Loan Secured Parties, expressly waives all notice of the acceptance of and
reliance on this Agreement by the Revolving Lender and the other Revolving
Credit Secured Parties.  The Term Loan Documents are deemed to have been
executed and delivered, and all extensions of credit thereunder are deemed to
have been made or incurred, in reliance upon this Agreement.  The Revolving
Lender expressly waives all notices of the acceptance of and reliance on this
Agreement by the Term Loan Administrative Agent and the other Term Loan Secured
Parties.
 
8.2         No Warranties or Liability.  The Term Loan Administrative Agent and
the Revolving Lender acknowledge and agree that neither has made any
representation or warranty with respect to the execution, validity, legality,
completeness, collectability or enforceability of any other Revolving Credit
Document or any other Term Loan Document.  Except as otherwise provided in this
Agreement, the Term Loan Administrative Agent and the Revolving Lender will be
entitled to manage and supervise the respective extensions of credit to any Loan
Party in accordance with law and their usual practices, modified from time to
time as they deem appropriate.
 
8.3         No Waivers.  No right or benefit of any party hereunder shall at any
time in any way be prejudiced or impaired by any act or failure to act on the
part of such party or any other party hereto or by any noncompliance by any Loan
Party with the terms and conditions of any of the Revolving Credit Documents or
the Term Loan Documents.
 
SECTION 9.       Obligations Unconditional. All rights, interests, agreements
and obligations hereunder of the Senior Representative and the Senior Secured
Parties in respect of any Collateral and the Junior Representative and the
Junior Secured Parties in respect of such Collateral shall remain in full force
and effect regardless of:
 
(a)           any lack of validity or enforceability of any Senior Document or
any Junior Document and regardless of whether the Liens of the Senior
Representative and Senior Secured Parties are not perfected or are voidable for
any reason;
 
(b)           any change in the time, manner or place of payment of, or in any
other terms of, all or any of the Senior Obligations or Junior Obligations, or
any amendment or waiver or other modification, including any increase in the
amount thereof, whether by course of conduct or otherwise, of the terms of any
Senior Document or any Junior Document, so long as such change is no prohibited
by this Agreement;
 
(c)           any exchange, release or lack of perfection of any Lien on any
Collateral or any other asset, or any amendment, waiver or other modification,
whether in writing or by course of conduct or otherwise, of all or any of the
Senior Obligations or Junior Obligations or any guarantee thereof;
 
(d)           the commencement of any Insolvency Proceeding in respect of any
Loan Party; or
 
(e)           any other circumstances which otherwise might constitute a defense
available to, or a discharge of, any Loan Party in respect of any Secured
Obligation or of any Junior Secured Party in respect of this Agreement.
 
provided, however, that nothing contained in this Section shall limit any
provision of the definitions of Revolving Credit Obligations, Term Loan
Obligations, Excess Revolving Credit Obligations, Excess Term Loan Obligations,
Revolving Credit Principal Debt Cap, Term Loan Principal Debt Cap, Section 6(a)
or Section 6(b) or the effect of any other provision that limits the
 

 
36

--------------------------------------------------------------------------------

 



 
ability of any Secured Party to amend the Revolving Credit Documents or Term
Loan Documents or imposes limits on the permitted amount of Revolving Credit
Obligations or Term Loan Obligations.
 
SECTION 10.     Miscellaneous.
 
10.1       Rights of Subrogation.
 
The Term Loan Administrative Agent, for and on behalf of itself and the Term
Loan Secured Parties, agrees that no payment to the Revolving Lender or any
other Revolving Credit Secured Party pursuant to the provisions of this
Agreement shall entitle the Term Loan Administrative Agent or any other Term
Loan Secured Party to exercise any rights of subrogation in respect thereof
until the Revolving Credit Obligations Payment Date.  Following the Revolving
Credit Obligations Payment Date, the Revolving Lender agrees to execute such
documents, agreements, and instruments as the Term Loan Administrative Agent or
any other Term Loan Secured Party may reasonably request to evidence the
transfer by subrogation to any such Person of an interest in the Revolving
Credit Obligations resulting from payments to the Revolving Lender by such
Person, so long as all costs and expenses (including all reasonable legal fees
and disbursements) incurred in connection therewith by the Revolving Lender are
paid by such Person upon request for payment thereof.  The Revolving Lender
agrees that no payment to the Term Loan Administrative Agent or any other Term
Loan Secured Party pursuant to the provisions of this Agreement shall entitle
the Revolving Lender or any other Revolving Credit Secured Party to exercise any
rights of subrogation in respect thereof until the Term Loan Obligations Payment
Date.  Following the Term Loan Obligations Payment Date, the Term Loan
Administrative Agent agrees to execute such documents, agreements, and
instruments as the Revolving Lender or any other Revolving Credit Secured Party
may reasonably request to evidence the transfer by subrogation to any such
Person of an interest in the Term Loan Obligations resulting from payments to
the Term Loan Administrative Agent by such Person, so long as all costs and
expenses (including all reasonable legal fees and disbursements) incurred in
connection therewith by the Term Loan Administrative Agent are paid by such
Person upon request for payment thereof.
 
10.2       Further Assurances.  Each of the Term Loan Administrative Agent, on
behalf of itself and the other Term Loan Secured Parties, and the Revolving
Lender will, at their own expense (which may be reimbursable by the Loan
Parties) and at any time and from time to time, promptly execute and deliver all
further instruments and documents, and take all further action, that may be
necessary or desirable, or that the other party may reasonably request, in order
to protect any right or interest granted or purported to be granted hereby or to
enable the Revolving Lender or the Term Loan Administrative Agent to exercise
and enforce their respective rights and remedies hereunder; provided, however,
that no party shall be required to pay over any payment or distribution, execute
any instruments or documents, or take any other action referred to in this
Section 10.2, to the extent that such action would contravene any law, order or
other legal requirement or any of the terms or provisions of this Agreement, and
in the event of a controversy or dispute, such party may interplead any payment
or distribution in any court of competent jurisdiction, without further
responsibility in respect of such payment or distribution under this Section
10.2.
 
10.3       Continuing Nature of Provisions.  Subject to Section 5.5, this
Agreement shall continue to be effective, and shall not be revocable by any
party hereto, until the earlier of (i) the Excess Revolving Credit Obligations
Payment Date and (ii) the Excess Term Loan Obligations Payment Date.  This is a
continuing agreement and the Revolving Credit Secured Parties and the Term Loan
Secured Parties may continue, at any time and without notice to the other
parties hereto, to extend credit and other financial accommodations, lend monies
and provide indebtedness to, or for the benefit of, any Loan Party on the faith
hereof.
 

 
37

--------------------------------------------------------------------------------

 



 
10.4       Amendments; Waivers.  No amendment or modification of any of the
provisions of this Agreement shall be effective unless the same shall be in
writing and signed by the Revolving Lender and the Term Loan Administrative
Agent, and, in the case of amendments or modifications of Sections 3.5, or 3.6,
10.6 or 10.7 that directly affect the rights or duties of any Loan Party, such
Loan Party.
 
10.5       Information Concerning Financial Condition of the Loan Parties.  Each
of the Term Loan Administrative Agent and the Revolving Lender hereby assume
responsibility for keeping itself informed of the financial condition of the
Loan Parties and all other circumstances bearing upon the risk of nonpayment of
the Term Loan Obligations or the Revolving Credit Obligations.  The Term Loan
Administrative Agent and the Revolving Lender hereby agree that no party shall
have any duty to advise any other party of information known to it regarding
such condition or any such circumstances.  In the event the Term Loan
Administrative Agent or the Revolving Lender, in its sole discretion, undertakes
at any time or from time to time to provide any information to any other party
to this Agreement, it shall be under no obligation (a) to provide any such
information to such other party or any other party on any subsequent occasion,
(b) to undertake any investigation not a part of its regular business routine,
or (c) to disclose any other information.
 
10.6       Governing Law.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK, EXCEPT AS OTHERWISE REQUIRED
BY MANDATORY PROVISIONS OF LAW AND EXCEPT TO THE EXTENT THAT REMEDIES PROVIDED
BY THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK ARE GOVERNED BY
THE LAWS OF SUCH JURISDICTION.
 
10.7       Submission to Jurisdiction; JURY TRIAL WAIVER.
 
(a)           Each Revolving Credit Secured Party, each Term Loan Secured Party
and each Loan Party hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any state court in the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each such
party hereby irrevocably and unconditionally agrees that all claims in respect
of any such action or proceeding may be heard and determined in such Texas state
or, to the extent permitted by law, in such Federal court.  Each such party
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the any Revolving Credit Secured Party or Term Loan Secured Party may
otherwise have to bring any action or proceeding against any Loan Party or its
properties in the courts of any jurisdiction.
 
(b)           Each Revolving Credit Secured Party, each Term Loan Secured Party
and each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so (i) any objection it may now
or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (a) of this Section and (ii) the defense of an inconvenient forum to
the maintenance of such action or proceeding.
 
(c)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 10.8.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
 

 
38

--------------------------------------------------------------------------------

 



 
(d)           EACH PARTY HERETO HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. EACH PARTY HERETO REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
AND IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
 
10.8       Notices.  Unless otherwise specifically provided herein, any notice
or other communication herein required or permitted to be given shall be in
writing and may be personally served, telecopied, or sent by overnight express
courier service or United States mail and shall be deemed to have been given
when delivered in person or by courier service, upon receipt of a telecopy or
five days after deposit in the United States mail (certified, with postage
prepaid and properly addressed).  For the purposes hereof, the addresses of the
parties hereto (until notice of a change thereof is delivered as provided in
this Section 10.8) shall be as set forth below each party’s name on the
signature pages hereof, or, as to each party, at such other address as may be
designated by such party in a written notice to all of the other parties.
 
10.9       Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of each of the parties hereto and each of the Revolving
Credit Secured Parties and Term Loan Secured Parties and their respective
successors and assigns.  Nothing herein is intended, or shall be construed to
give, any other Person any right, remedy or claim under, to or in respect of
this Agreement or any Collateral.
 
10.10     Headings.  Section headings used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.
 
10.11     Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
 
10.12     Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy, portable document
format, or other electronic means shall be effective as delivery of a manually
executed counterpart of this Agreement.  This Agreement shall become effective
when it shall have been executed by each party hereto.
 
10.13     Additional Loan Parties.  The Company shall cause each Person that
becomes a Loan Party after the date hereof to become a party to this Agreement
by execution and delivery by such Person of a Joinder Agreement in the form of
Annex 1 hereto.
 
10.14     Authorization.  By its signature, each Person executing this Agreement
on behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement.
 

 
39

--------------------------------------------------------------------------------

 



 
10.15     No Third Party Beneficiaries.  This Agreement and the rights and
benefits hereof shall inure to the benefit of the Secured Parties and their
respective successors and permitted assigns and shall inure to the benefit of
each of the Revolving Lender and the Term Loan Administrative Agent, on behalf
of itself and the other Term Loan Secured Parties and shall be binding upon each
Loan Party and, in the case of Sections 10.4, 10.6, 10.7, 10.8  and this Section
10.15 shall benefit each Loan Party and its successors and permitted
assigns.  No other Person shall have or be entitled to assert rights or benefits
hereunder.  Nothing in this shall impair as between each of the Loan Parties and
the Senior Secured Parties, or as between each of the Loan Parties and the
Junior Secured Parties, the obligations of each of the Loan Parties to pay
principal, interest, fees and other amounts as provided in the Senior Documents
and the Junior Documents, respectively.
 
[Remainder of page intentionally blank; signature pages follow]
 

 
40

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 
REVOLVING LENDER:
BANK OF AMERICA, N.A.
   
By:   /s/ Rebecca L. Hetzer
    Rebecca L. Hetzer
    Senior Vice President
   
Address:
 
Bank of America, N.A.
700 Louisiana, 8th Floor
Houston, Texas  77002
Facsimile: (804) 264-0127
Attention:  Rebecca L. Hetzer
 
With a copy to
 
Porter Hedges LLP
1000 Main Street, 36th Floor
Houston, Texas 77002
Facsimile: (713) 226-6285
Attn: Joyce Kao Soliman, Esq.





 

 
 

--------------------------------------------------------------------------------

 

TERM LOAN ADMINISTRATIVE AGENT:
   
GOLDMAN SACHS BANK USA,
a New York State-Chartered Bank,
as Administrative Agent and Collateral Agent
     
By: /s/ Stephen W. Hipp
    Name: Stephen W. Hipp     Title: Authorized Signatory    
Address:
 
Goldman Sachs Bank USA
6011 Connection Drive
Irving, Texas 75039
Facsimile: (972) 368-5099
Attn: Vertex Energy Account Officer
 
With copies to
 
Goldman Sachs Bank USA
6011 Connection Drive
Irving, Texas 75039
Facsimile: (972) 368-5099
Attn: Goldman Sachs Bank USA – In-House Counsel
 
and
 
King & Spalding LLP
1180 Peachtree Street NE
Atlanta, Georgia 30309
Facsimile: (404) 572-5149
Attn: Carolyn Z. Alford, Esq.






 
 

--------------------------------------------------------------------------------

 

LOAN PARTIES:
   
VERTEX ENERGY, INC.
   
By:  /s/ Benjamin P. Cowart
      Benjamin P. Cowart
      President and Chief Executive Officer
 
VERTEX ENERGY OPERATING, LLC
   
By:   /s/ Benjamin P. Cowart
      Benjamin P. Cowart
      President and Chief Executive Officer
 
VERTEX ACQUISITION SUB, LLC
   
By:    /s/ Benjamin P. Cowart
      Benjamin P. Cowart
      President and Chief Executive Officer
 
VERTEX REFINING NV, LLC
   
By:    /s/ Benjamin P. Cowart
      Benjamin P. Cowart
      President and Chief Executive Officer
 
VERTEX REFINING LA, LLC
   
By:    /s/ Benjamin P. Cowart
      Benjamin P. Cowart
      President and Chief Executive Officer
 
VERTEX II GENERAL PARTNER, LLC
   
By:     /s/ Benjamin P. Cowart
      Benjamin P. Cowart
      President and Chief Executive Officer
 
VERTEX MERGER SUB, LLC
   
By:    /s/ Benjamin P. Cowart
      Benjamin P. Cowart
      President and Chief Executive Officer
   
CEDAR MARINE TERMINALS, L.P.
CROSSROAD CARRIERS, L.P.
H & H OIL, LP
VERTEX RECOVERY, L.P.
 
    By: Vertex II General Partner, LLC, sole general
    partner of each of the above

 
 
 

--------------------------------------------------------------------------------

 

 
By:  /s/ Benjamin P. Cowart
Name: Benjamin P. Cowart
Title: President and Chief Executive Officer
 
Address:
 
1331 Gemini Street, Suite 250
Houston, Texas  77058
Facsimile:  (281) 486-0217
 
 
With a copy to:
 
Reinhart Boerner Van Deuren s.c.
100 North Water Street, Suite 1700
Milwaukee, Wisconsin 53202
Facsimile: (414) 298-8097
Attn: Timothy Reardon




 
 

--------------------------------------------------------------------------------

 

ANNEX 1
 
JOINDER AGREEMENT
 
THIS JOINDER AGREEMENT (this “Agreement”), dated as of ________ ____, 20__, is
executed by ________________________________, a _________________ (the “New
Subsidiary”) in favor of Bank of America, N.A. (“Revolving Lender”) and Goldman
Sachs Specialty Lending Group, L.P.,  (“Term Loan Administrative Agent”), in
their capacities as Revolving Lender and Term Loan Administrative Agent,
respectively, under that certain Intercreditor Agreement (the “Intercreditor
Agreement”), dated as of May 2, 2014 among the Revolving Lender, the Term Loan
Administrative Agent, Vertex Energy, Inc., Vertex Energy Operating, LLC, and
each of the other Loan Parties party thereto. All capitalized terms used herein
and not otherwise defined shall have the meanings set forth in the Intercreditor
Agreement.
 
The New Subsidiary, for the benefit of the Revolving Lender and the Term Loan
Administrative Agent, hereby agrees as follows:
 
1.       The New Subsidiary hereby acknowledges the Intercreditor Agreement and
acknowledges, agrees and confirms that, by its execution of this Agreement, the
New Subsidiary will be deemed to be a Loan Party under the Intercreditor
Agreement and shall have all of the obligations of a Loan Party thereunder as if
it had executed the Intercreditor Agreement as of the date thereof.  The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Intercreditor
Agreement.
 
2.       The address of the New Subsidiary for purposes of Section 10.9 of the
Intercreditor Agreement is as follows:
 
       ______________________________________________
       ______________________________________________
       ______________________________________________
 
3.       The provisions of Section 10.6 and 10.7 of the Intercreditor Agreement
will apply with like effect to this Agreement.


IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, as of the day and year first above written.


 

 
 

--------------------------------------------------------------------------------

 

ANNEX 2
 
[FORM OF]
Lien Sharing and Priority Confirmation Joinder


[_______ __, 20__]
 
Reference is made to the Intercreditor Agreement, dated as of May 2, 2014 (as
amended, supplemented or otherwise modified from time to time in accordance with
the terms thereof, the “Intercreditor Agreement”) among Bank of America, N.A.
(the “Revolving Lender”), Goldman Sachs Specialty Lending Group, L.P., as
administrative Agent and collateral Agent (the “Term Loan Administrative
Agent”), Vertex Energy, Inc., Vertex Energy Operating, LLC, and each of the
other Loan Parties party thereto. All capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Intercreditor
Agreement.
 
This Lien Sharing and Priority Confirmation Joinder is being executed and
delivered in accordance with the definition of [Revolving Credit Agreement][Term
Loan Agreement] as set forth in the Intercreditor Agreement.
 
1.       Joinder.  The undersigned, [                           ], a
[                           ], (the “New Representative”) as [trustee]
[collateral trustee] [administrative agent] [collateral agent] [hedge provider]
under that certain [describe applicable indenture, credit agreement, hedge
agreement or other document governing the additional secured debt] (the
“Replacement [Credit] [Term Loan] Agreement”) hereby:
 
(a)           represents that the New Representative has been authorized to
become a party to the Intercreditor Agreement on behalf of the [Revolving Credit
Secured Parties under a Replacement Revolving Credit Agreement][Term Loan
Secured Parties under the Replacement Term Loan Agreement] as [an Revolving
Lender under a Replacement Revolving Credit Agreement] [a Term Loan
Administrative Agent under a Replacement Collateral Trust Agreement] under the
Intercreditor Agreement for all purposes thereof on the terms set forth therein,
and to be bound by the terms of the Intercreditor Agreement as fully as if the
undersigned had executed and delivered the Intercreditor Agreement as of the
date thereof; and
 
(b)           agrees that its address for receiving notices pursuant to the
Intercreditor Agreement shall be as follows:
 
[Address];
 
2.       Governing Law and Miscellaneous Provisions.  The provisions of Sections
10.7 and 10.8 of the Intercreditor Agreement will apply with like effect to this
Lien Sharing and Priority Confirmation Joinder.


IN WITNESS WHEREOF, the parties hereto have caused this Lien Sharing and
Priority Confirmation Joinder to be executed by their respective officers or
representatives as of the date first above written.
 
 
 

--------------------------------------------------------------------------------